Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of April 27, 2015

among

TERADYNE, INC.,

as the Borrower

The Several Lenders from Time to Time Party Hereto,

BARCLAYS BANK PLC

as Administrative Agent and Collateral Agent,

BARCLAYS BANK PLC

BANK OF AMERICA, N.A.

SILICON VALLEY BANK

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners,

BARCLAYS BANK PLC

as Syndication Agent,

BARCLAYS BANK PLC

BANK OF AMERICA, N.A.

SILICON VALLEY BANK

SUNTRUST BANK

and

WELLS FARGO BANK, N.A.

as

Co-Documentation Agents,

WELLS FARGO BANK, N.A.

as

Co-Arranger

and

JPMORGAN CHASE, N.A.

as Managing Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS

  1   

1.1 Defined Terms

  1   

1.2 Classification of Loans and Borrowings

  23   

1.3 Other Definitional Provisions

  23   

SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS

  24   

2.1 Loans and Commitments

  24   

2.2 Swingline Commitments

  25   

2.3 Procedure for Swingline Loan Borrowing; Refunding of Swingline Loans

  25   

2.4 Repayment of Revolving Loans

  26   

2.5 Fees

  26   

2.6 Termination or Reduction of Commitments

  27   

2.7 Optional Prepayments

  27   

2.8 Mandatory Prepayments

  27   

2.9 Conversion and Continuation Options

  27   

2.10 Limitations on Eurodollar Tranches

  28   

2.11 Interest Rates and Payment Dates

  28   

2.12 Computation of Interest and Fees

  28   

2.13 Inability to Determine Interest Rate

  28   

2.14 Pro Rata Treatment and Payments

  29   

2.15 Change in Law

  30   

2.16 Taxes

  31   

2.17 Indemnity

  34   

2.18 Change of Lending Office

  34   

2.19 Incremental Facility

  34   

2.20 Defaulting Lenders

  35   

2.21 Extension Offers

  37   

2.22 Illegality

  38   

SECTION 3. LETTERS OF CREDIT

  38   

3.1 L/C Commitment

  38   

3.2 Procedure for Issuance of Letter of Credit

  39   

3.3 Fees and Other Charges

  40   

3.4 L/C Participations

  40   

3.5 Reimbursement Obligation of the Borrower

  40   

3.6 Obligations Absolute

  41   

3.7 Letter of Credit Payments

  41   

3.8 Applications

  41   

3.9 Cash Collateralization

  41   

3.10 Applicability of ISP98 and UCP

  41   

3.11 Reporting

  41   

3.12 Letter of Credit Amounts

  42   

SECTION 4. REPRESENTATIONS AND WARRANTIES

  42   

4.1 No Change

  42   

4.2 Existence; Compliance with Law

  42   

4.3 Power; Authorization; Enforceable Obligations

  42   

4.4 No Legal Bar

  42   

4.5 Litigation

  42   

4.6 No Default

  43   

4.7 Ownership of Property; Liens

  43   

4.8 Intellectual Property

  43   

4.9 Taxes

  43   

4.10 Federal Regulations

  43   

4.11 Labor Matters

  43   

 

i



--------------------------------------------------------------------------------

4.12 ERISA

  43   

4.13 Investment Company Act

  44   

4.14 Subsidiaries

  44   

4.15 Use of Proceeds

  44   

4.16 Environmental Matters

  44   

4.17 Accuracy of Information, etc

  45   

4.18 Financial Statements

  45   

4.19 Insurance

  45   

4.20 Security Documents

  45   

4.21 Solvency

  46   

4.22 Anti-Corruption Laws and Sanctions

  46   

SECTION 5. CONDITIONS PRECEDENT

  46   

5.1 Closing Date

  46   

5.2 Each Extension of Credit

  47   

SECTION 6. AFFIRMATIVE COVENANTS

  47   

6.1 Financial Statements

  47   

6.2 Certificates; Other Information

  48   

6.3 Payment of Obligations

  49   

6.4 Maintenance of Existence; Compliance

  49   

6.5 Maintenance of Property; Insurance

  49   

6.6 Inspection of Property; Books and Records; Discussions

  50   

6.7 Notices

  50   

6.8 Environmental Laws

  50   

6.9 Additional Collateral, etc

  51   

6.10 Designation of Subsidiaries

  52   

6.11 Anti-Corruption Laws and Sanctions

  52   

6.12 Post-Closing Matters

  52   

SECTION 7. NEGATIVE COVENANTS

  53   

7.1 Financial Covenants

  53   

7.2 Indebtedness

  53   

7.3 Liens

  55   

7.4 Fundamental Changes

  57   

7.5 Disposition of Property

  58   

7.6 Restricted Payments

  58   

7.7 Investments

  59   

7.8 Transactions with Affiliates

  60   

7.9 Swap Agreements

  60   

7.10 Changes in Fiscal Periods

  60   

7.11 Negative Pledge Clauses

  61   

7.12 Clauses Restricting Subsidiary Distributions

  61   

7.13 Lines of Business

  62   

7.14 Use of Proceeds

  62   

SECTION 8. EVENTS OF DEFAULT

  62   

8.1 Events of Default

  62   

SECTION 9. THE AGENTS

  64   

9.1 Appointment

  64   

9.2 Delegation of Duties

  64   

9.3 Exculpatory Provisions

  64   

9.4 Reliance by Agents

  65   

9.5 Notice of Default

  65   

9.6 Non-Reliance on Agents and Other Lenders

  65   

9.7 Indemnification

  66   

9.8 Agent in Its Individual Capacity

  66   

 

ii



--------------------------------------------------------------------------------

9.9 Successor Administrative Agent

  66   

9.10 Execution of Loan Documents

  66   

9.11 Collateral Agent

  66   

9.12 No Other Duties

  67   

SECTION 10. MISCELLANEOUS

  67   

10.1 Amendments and Waivers

  67   

10.2 Notices

  69   

10.3 No Waiver; Cumulative Remedies

  71   

10.4 Survival of Representations and Warranties

  71   

10.5 Payment of Expenses; Indemnification

  71   

10.6 Successors and Assigns; Participations and Assignments

  72   

10.7 Adjustments; Set off

  74   

10.8 Counterparts

  75   

10.9 Severability

  75   

10.10 Integration

  75   

10.11 GOVERNING LAW

  75   

10.12 Submission To Jurisdiction; Waivers

  75   

10.13 Acknowledgements

  76   

10.14 Releases of Guarantees and Liens

  76   

10.15 Confidentiality

  77   

10.16 WAIVERS OF JURY TRIAL

  77   

10.17 USA Patriot Act

  77   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1

Commitments

1.2

Excluded Real Property

4.3

Consents, Authorizations, Filings and Notices

4.14

Subsidiaries

4.20(a)

UCC Filing Jurisdictions

6.12

Post-Closing Matters

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

7.7(j)

Investments

7.13

Lines of Business

EXHIBITS:

 

A

Form of Assignment and Assumption

B

Form of Compliance Certificate

C

Form of Guarantee and Collateral Agreement

D

Forms of U.S. Tax Certificate

E

Form of Closing Certificate

F

Form of Borrowing Notice

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of April 27, 2015, among TERADYNE,
INC., a Massachusetts corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time party to this Agreement
(the “Lenders”) and BARCLAYS BANK PLC, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders
(in such capacity the “Collateral Agent”).

INTRODUCTORY STATEMENT:

WHEREAS, the Borrower has requested that the Lenders make Loans and certain
other financial accommodations available to the Borrower upon and subject to the
terms and conditions set forth in this Agreement;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders are
willing severally to make the requested Loans to the Borrower;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1.0% and
(c) the Eurodollar Rate for Dollars with a one month Interest Period commencing
on such day plus 1.0%. Any change in the ABR due to a change in the Prime Rate,
the Federal Funds Effective Rate or such Eurodollar Rate shall be effective as
of the opening of business on the effective day of such change in the Prime
Rate, the Federal Funds Effective Rate or such Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accepting Lenders”: as defined in Section 2.21(a).

“Acquisition”: any transaction or series of related transactions for the purpose
of or resulting, directly or indirectly, in (a) the acquisition of all or
substantially all of the assets of a Person, or of all or a substantially all of
any business or division of a Person, (b) the acquisition of in excess of 50% of
the capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger
or consolidation or any other combination with another Person (other than a
Person that is already a Subsidiary), the survivor of which is a Subsidiary.

“Additional Lender”: as defined in Section 2.19(b).

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agency Fee Letter”: the fee letter, dated as of the date hereof, between the
Administrative Agent and the Borrower.

“Agent Indemnitees”: as defined in Section 9.7.



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time primarily
concerning or relating to bribery or corruption.

“Applicable Margin”: with regard to each Loan, a percentage per annum equal to
(a) from the Closing Date until the first Business Day that immediately follows
the date on which a Compliance Certificate is delivered pursuant to
Section 6.2(a) in respect of the first fiscal quarter ending after the Closing
Date, 1.25% per annum for Eurodollar Loans, and 0.25% per annum for ABR Loans,
and (ii) thereafter, the applicable percentage per annum set forth in the
Applicable Pricing Grid, as determined by reference to the Consolidated Leverage
Ratio, as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.2(a).

“Applicable Pricing Grid”: the table set forth below:

 

Consolidated Leverage Ratio

   ABR Loans     Eurodollar Loans     Commitment Fee Rate  

³ 2.00:1.00

     1.00 %      2.00 %      0.35 % 

³ 1.50:1.00 and < 2.00:1.00

     0.75 %      1.75 %      0.35 % 

³ 1.00:1.00 and < 1.50:1.00

     0.50 %      1.50 %      0.30 % 

³ 0.50:1.00 and < 1.00:1.00

     0.25 %      1.25 %      0.25 % 

< 0.50:1.00

     0.00 %      1.00 %      0.125 % 

Any increase or decrease in the Applicable Margin and/or Commitment Fee Rate
resulting from a change in the Consolidated Leverage Ratio, shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.2(a); provided,
however, that the highest level in the Applicable Pricing Grid shall apply
without regard to the Consolidated Leverage Ratio at any time after the date on
which any Compliance Certificate was required to have been delivered pursuant to
Section 6.2(a) but was not, commencing with the first Business Day immediately
following such date and continuing until the first Business Day immediately
following the date on which such Compliance Certificate is delivered.

“Application”: an application, in such form as the Issuing Lender may reasonably
specify from time to time, requesting the Issuing Lender to issue or amend a
Letter of Credit.

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers”: the collective reference to Barclays, Bank of America, N.A.,
Silicon Valley Bank and SunTrust Robinson Humphrey, Inc.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“Auto-Renewal Letter of Credit”: as defined in Section 3.2(c).

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding (pursuant to the Bankruptcy Code or
otherwise), or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Barclays”: Barclays Bank PLC.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing”: Loans of the same Type made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Revolving Loans hereunder.

“Business”: as defined in Section 4.16(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a

 

3



--------------------------------------------------------------------------------

combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that no obligations under a lease that would not be
considered a capital lease under GAAP as in effect on the Closing Date shall be
considered Capital Lease Obligations.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall exclude any Indebtedness convertible into or
exchangeable for Capital Stock until such time as such Indebtedness is converted
into or exchanged for Capital Stock and such Capital Stock has been delivered by
the Borrower to converting or exchanging holders.

“Cash Equivalents”: (a) securities issued or unconditionally guaranteed or
insured by the United States Government, any member of the European Union whose
sovereign debt is rated at least BBB- with a stable outlook by S&P or at least
Baa3 with a stable outlook by Moody’s or any other government approved by the
Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed), (b) securities issued or unconditionally guaranteed or
insured by any state of the United States of America or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition and having one of the two highest ratings obtainable
from either S&P or Moody’s, (c) time deposits, certificates of deposit and
bankers’ acceptances having maturities of not more than twelve months from the
date of acquisition, in each case with any Lender (or an Affiliate of any
thereof), or any Person that was a Lender (or an Affiliate thereof) at the time
of acquisition thereof, or with any commercial bank organized under the laws of
the United States of America or any state thereof or the District of Columbia or
any member of the European Union or any U.S. branch of a foreign bank having at
the date of acquisition capital and surplus of not less than $100,000,000,
(d) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (a), (b) and (c) entered into with
any bank meeting the qualifications specified in clause (c) above,
(e) commercial paper issued by the parent corporation of any Lender or Person
that was a Lender (or an Affiliate thereof) at the time of acquisition thereof,
and commercial paper rated, at the time of acquisition, at least “A 1” or the
equivalent thereof by S&P or “P 1” or the equivalent thereof by Moody’s and in
either case maturing within twelve months after the date of acquisition,
(f) deposits maintained with money market funds having total assets in excess of
$300,000,000, (g) demand deposit accounts maintained in the ordinary course of
business with banks or trust companies, (h) temporary deposits, of amounts
received in the ordinary course of business pending disbursement of such
amounts, in demand deposit accounts in banks outside the United States,
(i) deposits in mutual funds which invest substantially all of their assets in
preferred equities issued by U.S. corporations rated at least “AA” (or the
equivalent thereof) by S&P or other assets referred to in clauses (a) through
(h) above; provided, that notwithstanding the foregoing, Cash Equivalents shall,
in any event, include all cash and cash equivalents as set forth in the
Borrower’s balance sheet prepared in accordance with GAAP, (j) investments
permitted by the Borrower’s cash investment policy delivered to Barclays prior
to the Closing Date and (k) investments generally equivalent to those referred
to in clauses (a) through (j) above denominated in foreign currencies
(A) customarily used by Persons for cash management purposes in any jurisdiction
outside of the United States or (B) with respect to any Foreign Subsidiaries, by
reference to such Foreign Subsidiary’s jurisdiction of organization or any
jurisdiction(s) where such Foreign Subsidiary is engaged in material operations.

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
central bank or Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any central bank or Governmental Authority; provided, that notwithstanding
anything herein to the contrary, (i) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, by the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in implementation
thereof shall, in each case, be deemed to be a Change in Law, regardless of the
date enacted, adopted or issued.

 

4



--------------------------------------------------------------------------------

“Change of Control”: the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of Capital Stock
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Borrower.

“Closing Certificate”: a certificate of a Loan Party, duly executed by a
Responsible Officer on behalf of such Loan Party, substantially in the form of
Exhibit E (including all attachments thereto).

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived, which date is April 27, 2015.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all property of the Loan Parties (other than Excluded Property),
now owned or hereafter acquired upon which a Lien is purported to be created by
any Security Document.

“Collateral Agent”: as defined in the preamble hereto.

“Commitment”: a Revolving Commitment, a Swingline Commitment or an L/C
Commitment, and, as applicable, the commitments for any Incremental Facility, as
the context may require.

“Commitment Fee Rate”: the Commitment Fee Rate determined pursuant to the
Applicable Pricing Grid by reference to the Consolidated Leverage Ratio.

“Compliance Certificate”: a certificate of the Borrower duly executed by a
Responsible Officer, on behalf of the Borrower, substantially in the form of
Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets”: at a particular date, all amounts which would be included
under total assets on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at such date, determined in accordance with GAAP.

“Consolidated EBITDA”: for any period (and calculated without duplication),
Consolidated Net Income for such period excluding (a) any extraordinary and
non-recurring non-cash expenses, losses, income or gains as determined in
accordance with GAAP, (b) charges, premiums, expenses and any gains associated
with the issuance, redemption, repurchase, discharge, defeasance or amendments
to the terms of Capital Stock or Indebtedness, (c) charges (including actuarial,
curtailment or settlement charges or losses) relating to Accounting Standards
Codification 715 (Topic 715, “Compensation—Retirement Benefits”) (or any other
Accounting Standards Codification having a similar result or effect), (d) any
non-cash income included, and any non-cash deductions made, in determining
Consolidated Net Income for such period (other than any deductions which
represent the accrual of or a reserve for the payment of cash charges in any
future period); provided that cash payments made in any subsequent period in
respect of any item for which any such non-cash deduction was excluded in a
prior period shall be deemed to reduce Consolidated Net Income by such amount in
such subsequent period, (e) stock compensation expense and non-cash equity
linked expense, (f) deferred financing fees (and any write-offs thereof), debt
discount and issuance costs, (g) charges related to GAAP acquisition purchasing
accounting adjustments (including inventory step-up amortization and in-process
research and development expenses), (h) writeoffs of goodwill, intangible assets
or long-lived assets or impairment charges or losses on sale in respect thereof,
(i) solely to the extent not otherwise already excluded from Consolidated EBITDA
by virtue of another clause of this definition, unusual or infrequent items,
restructuring, restructuring-related or other similar charges or expenses
(whether or not classified as restructuring charges or expenses under GAAP) and
write-downs of excess or obsolete inventory and including the amount of any
restructuring, integration, transition, employee severance, facility closing and
similar charges accrued during such period, including any charges to establish
accruals and reserves or to make payments associated with the reassessment or
realignment of the business and operations of the Borrower and its

 

5



--------------------------------------------------------------------------------

Restricted Subsidiaries, and including the sale or closing of facilities,
severance, stay bonuses and curtailments or modifications to pension and
post-retirement employee benefit plans, asset write-downs or asset disposals
(including leased facilities), write-downs for purchase and lease commitments,
start-up costs for new facilities, writedowns of excess, obsolete or unbalanced
inventories, relocation costs which are not otherwise capitalized and any
related promotional costs of exiting products or product lines; provided that
the aggregate cash amount of all such items, charges or expenses (the
“Restructuring Addbacks”) together with the aggregate Cost Savings Addbacks (as
defined below) in any period of four consecutive fiscal quarters shall not
exceed 20% of Consolidated EBITDA for such period (calculated before giving
effect to such addbacks and pro forma adjustments), (j) fees, costs, charges,
commissions and expenses or other charges incurred during such period in
connection with this Agreement or any Permitted Acquisition or debt financing,
debt security issuance, equity security issuance or disposition permitted
hereunder (in each case, whether or not consummated) or any amendment or waiver
of any documentation governing such Permitted Acquisition, debt financing, debt
security issuance, equity security issuance or disposition, (k) foreign exchange
gains and losses, (l) expenses with respect to casualty events and (m) any state
or local taxes, plus, to the extent deducted in determining Consolidated Net
Income, the sum of (A) Consolidated Interest Expense, (B) any expenses for
taxes, (C) depreciation and amortization expense, (D) minority interests in
income (or losses) of Restricted Subsidiaries and (E) net equity earnings (and
losses) in Affiliates (excluding Subsidiaries). For purposes of calculating the
ratios set forth in Section 7.1(a) and (b), Consolidated EBITDA for any fiscal
period shall in any event (a) include the Consolidated EBITDA for such fiscal
period of any entity acquired by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition during such period and (b) give pro
forma effect to cost savings, operating expense reductions, other operating
improvements and initiatives and synergies related to any Material Transaction
that are (A) permitted under Regulation S-X or (B) projected by a Responsible
Officer in good faith to be reasonably anticipated to be realizable within 18
months of the date of such Material Transaction (which will be added to
Consolidated EBITDA as so projected until fully realized, and calculated on a
pro forma basis, as though such cost savings, operating expense reductions,
other operating improvements and initiatives and synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that with respect to this clause
(B) such cost savings, operating expense reductions, other operating
improvements and initiatives or synergies are reasonably identifiable and
factually supportable (in the good faith determination of a Responsible Officer
of the Borrower); provided further that, the aggregate amount of cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies related to any Material Transaction added back pursuant to this clause
(B) (the “Cost Savings Addbacks”) together with the aggregate Restructuring
Addbacks in any period of four consecutive fiscal quarters shall not exceed 20%
of Consolidated EBITDA for such period (calculated before giving effect to such
addbacks and pro forma adjustments).

“Consolidated Interest Expense”: for any period, the amount which would, in
conformity with GAAP, be set forth opposite the caption “interest expense” (or
any like caption) on a consolidated income statement of the Borrower and its
Restricted Subsidiaries for such period; provided, that Consolidated Interest
Expense for any period shall exclude (i) fees payable in respect of such period
under Section 2.5, (ii) any amortization or write-off of deferred financing fees
or other debt issuance costs during such period, (iii) premiums paid in
connection with the discharge of Indebtedness, and (iv) any non-cash expense.

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or
deficit) of the Borrower and its Restricted Subsidiaries for such period (taken
as a cumulative whole), determined in accordance with GAAP.

“Consolidated Secured Debt”: at any date, the aggregate principal amount of
Consolidated Total Debt as at such date that is then secured by Liens on the
property or assets of the Borrower and its Restricted Subsidiaries.

“Consolidated Secured Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Secured Debt on such
day to (b) Consolidated EBITDA for such period.

 

6



--------------------------------------------------------------------------------

“Consolidated Total Debt”: at any date, (a) the aggregate principal amount of
all Indebtedness of the Borrower and its Restricted Subsidiaries of the types
described in clauses (a), (c) and (e) of the definition of Indebtedness and,
without duplication, of the type described in clause (g) of the definition of
Indebtedness (to the extent relating to Indebtedness of the types described in
clause (a), (c) and (e) of the definition Indebtedness) at such date (net of
unencumbered (other than pursuant to the Loan Documents) domestic cash and Cash
Equivalents of the Loan Parties not to exceed $200,000,000), determined on a
consolidated basis, that would be required to be shown as debt on a balance
sheet of the Borrower prepared in accordance with GAAP, (b) minus, to the extent
that neither the Borrower nor any Restricted Subsidiary is liable therefor, the
aggregate principal amount of Indebtedness of any Person (other than the
Borrower or any Restricted Subsidiary) included in the amount described in
clause (a) of this definition.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, (b) has notified the Borrower or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after required by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Disqualified Assignee”: any Person that is a competitor of the Borrower and its
Subsidiaries identified in writing on a list made available to the
Administrative Agent from time to time (and any Affiliates thereof that are
reasonably identifiable by name) other than bona fide debt funds.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
be permitted to provide a copy of the list (as well as any supplements thereto)
of the Disqualified Assignees to the Lenders and in no event shall a supplement
to any such list apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans or
Commitments that was otherwise permitted prior to such permitted
supplementation.

“Disqualified Stock”: respect to any Person, any Capital Stock of such Person
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or upon the happening of any event:

(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

 

7



--------------------------------------------------------------------------------

(b) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Borrower or a Restricted Subsidiary); or

(c) is redeemable at the option of the holder of the Capital Stock in whole or
in part,

in each case on or prior to the date that is 91 days after the earlier of
(a) the Revolving Termination Date and (b) the last scheduled maturity date of
any Incremental Facility; provided that only the portion of Capital Stock which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, license, transfer or other similar
disposition thereof, excluding any such transaction that yields Net Cash
Proceeds to any Group Member (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) of
$1,000,000 or less. The terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Dollars” and “$”: dollars in the lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Eligible Assignee”: any Person that is (a) a Lender, an Affiliate of a Lender,
or an Approved Fund or (b) a commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans in the ordinary course of business; provided that in no
event shall “Eligible Assignee” include (i) the Borrower or any of its
Affiliates or Subsidiaries, (ii) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii), (iii) a
natural person or (iv) any Disqualified Assignee.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (to the
extent relating to exposure to harmful or deleterious substances) or the
environment, as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Loan Party, is treated as a single employer under Section 414
of the Code or Title IV of ERISA.

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a non-exempt Prohibited Transaction; (c) any failure by any Single
Employer Plan to satisfy the minimum funding standards (for purposes of Sections
412 or 430 of the Code or Section 302 of ERISA) applicable to such Single
Employer Plan, whether or not waived; (d) a determination that any Single
Employer Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (e) the institution by the PBGC of any proceeding to
terminate a Plan or the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Single Employer Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Single Employer Plan; (f) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Loan Party or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, or in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA).

 

8



--------------------------------------------------------------------------------

“Escrow Funding Arrangement”: any escrow arrangement relating to Indebtedness
permitted to be incurred under this Agreement pursuant to which the Net Cash
Proceeds of such Indebtedness are subject to customary escrow arrangements as
reasonably determined by the Borrower pursuant to which, among other things,
(a) the providers of such Indebtedness (or an agent or trustee on their behalf)
(the “ Escrow Indebtedness Providers”) may, but are not required to, have
“control” within the meaning of the UCC with respect to such escrowed Net Cash
Proceeds and (b) such Escrow Indebtedness Providers agree that in the event that
specified conditions subsequent are not satisfied by a date certain, such
escrowed Net Cash Proceeds shall be promptly applied to the repayment of such
Indebtedness.

“Eurodollar Rate”: for any Interest Period as to any Eurodollar Loan, an
interest rate per annum equal to the greater of (a) 0.00% and (b) (i) the rate
per annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 a.m. (London,
England time), two Business Days prior to the commencement of such Interest
Period or (ii) in the event the rate referenced in the preceding clause (i) does
not appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Reserve Requirements”: for any day as applied to a Eurodollar Loan,
the aggregate (without duplication) of the maximum rates (expressed as a
decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for Eurodollar funding (currently
referred to as “Eurodollar Liabilities” in Regulation D of the Board) maintained
by a member bank of the Federal Reserve System.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Property”: (a) property owned by any Excluded Subsidiary, Foreign
Subsidiary or U.S. Pass Through Foreign Holdco; (b) any property to the extent
that a grant of a security interest in such property pursuant to the Security
Documents is prohibited by any Requirements of Law of a Governmental Authority,
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment, Pledged Stock or
Pledged Note (as such terms are defined in the Security Documents), any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law; (c) Vehicles (as defined in the Guarantee and
Collateral Agreement) and title documents therefor; (d) any Capital Stock held
by a Loan Party in (i) a joint venture and (ii) any direct holding company of
one or more joint ventures; provided that such holding company does not engage
in any business or own any assets other than

 

9



--------------------------------------------------------------------------------

owning the Capital Stock of joint ventures; (e) Excluded Real Property;
(f) interests in real property leased, subleased or licensed to any of the Loan
Parties; (g) 35% of the total outstanding voting Capital Stock of each new and
existing Foreign Subsidiary and of each new and existing U.S. Pass Through
Foreign Holdco; (h) any accounts (including all funds or assets held therein or
security entitlements or other rights in respect of such account or the funds
and/or assets held therein) subject to an Escrow Funding Arrangement; (i) any
intent-to-use trademark applications to the extent and for so long as creation
of a security interest therein would result in the loss by the pledgor thereof
of any material rights therein or impair the validity thereof; (j) all Deposit
Accounts (as defined in the UCC) that are used for the purpose of funding
payroll, employee benefit, tax withholding or other fiduciary obligations to
employees pursuant to applicable Requirements of Law or in the ordinary course
of business; (k) property owned on the Closing Date or thereafter acquired that
is subject to a Lien permitted under Section 7.3(g) or securing a Capital Lease
Obligation if the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money interest or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such property;
and (l) 100% of the Capital Stock of Teradyne Philippines, Ltd., Teradyne
Thailand, Ltd., Teradyne Taiwan, Ltd., Eagle Test Systems (Philippines) LLC and
Teradyne Korea Limited.

“Excluded Real Property”: real property owned by the Loan Parties as of the
Closing Date and listed on Schedule 1.2; provided the Borrower may at any time,
by written notice to the Administrative Agent, remove any or all real property
from Schedule 1.2 (and at the time of such removal, such removed real property
shall no longer constitute “Excluded Real Property”).

“Excluded Subsidiary”: each (a) Domestic Subsidiary of a Foreign Subsidiary,
(b) U.S. Pass Through Foreign Holdco, (c) Unrestricted Subsidiary and
(d) Teradyne Philippines, Ltd., Teradyne Thailand, Ltd., Teradyne Taiwan, Ltd.
and Eagle Test Systems (Philippines) LLC.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (d) any United States
federal withholding Taxes imposed under FATCA.

“Extension Agreement”: as defined in Section 2.21(b).

“Extension of Credit”: as to any Lender, the making of a Loan by such Lender
(but not, for the avoidance of doubt, a continuation or conversion of any Loan)
or the issuance of, or extension (other than pursuant to or as a result of an
evergreen provision) of the expiry date of or increase to, any Letter of Credit.

“Extension Offer”: as defined in Section 2.21(a).

“Extension Request Facility”: as defined in Section 2.21(a).

“Extension Permitted Amendment”: the terms of an amendment to this Agreement and
the other Loan Documents, effected pursuant to an Extension Agreement in
connection with an Extension Offer pursuant to Section 2.21, providing for an
extension of the Revolving Termination Date applicable to the Accepting Lenders’
Loans and/or scheduled maturity dates and/or commitments and/or Loans of the
applicable Extension Request Facility (such Loans or commitments being referred
to as the “Extended Loans” or “Extended Commitments”, as applicable) and, in
connection therewith, as applicable (a) an increase or decrease in the rate of
interest (including through fixed interest rates and changes to the interest
rate margins or rate floors) accruing on such Extended Loans,

 

10



--------------------------------------------------------------------------------

(b) in the case of Extended Loans that are Term Loans of any Facility, a
modification of the scheduled amortization applicable thereto; provided that the
weighted average life to maturity of such Extended Loans shall be no shorter
than the remaining weighted average life to maturity (determined at the time of
such Extension Offer) of the Term Loans of such Facility, (c) a modification of
voluntary or mandatory prepayments applicable thereto; provided that in the case
of Extended Loans that are Term Loans, such requirements may provide (i) that
such Extended Loans may participate in any mandatory prepayments on a pro rata
basis (or on a basis that is less than a pro rata basis) with the Loans of the
applicable Extension Request Facility and any other outstanding facilities, but
may not provide for mandatory prepayment requirements that are more favorable to
the Extended Loans than those applicable to the Loans of the applicable
Extension Request Facility and (ii) that voluntary prepayments may be allocated
as directed by the Borrower among the outstanding facilities, (d) an increase or
decrease in the fees payable to, or the inclusion of new fees or premiums to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Loans or Extended Commitments and/or (e) an addition of any affirmative
or negative covenants or other terms, provided that any such additional covenant
or terms with which the Borrower and its Subsidiaries shall be required to
comply prior to the latest scheduled maturity date of any Facility in effect
immediately prior to such Extension Permitted Amendment for the benefit of the
Extending Lenders providing such Extended Loans or Extended Commitments shall
also be for the benefit of all other Lenders.

“Facility”: (a) the Revolving Facility, (b) any Incremental Facility and (c) any
other credit facility made available to the Borrower pursuant to this Agreement
(including, without limitation, any Replacement Facilities).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements with respect thereto.

“Federal Flood Insurance”: for any real property located in a Special Flood
Hazard Area, federal flood insurance available under the National Flood
Insurance Program to owners of real property improvements located in Special
Flood Hazard Areas in a community participating in the National Flood Insurance
Program or private insurance reasonably satisfactory to the Administrative
Agent, in either case, that (a) meets the requirements set forth by FEMA in its
Mandatory Purchase of Flood Insurance Guidelines, (b) shall include a deductible
not to exceed the maximum deductible allowable under the National Flood
Insurance Program and (c) shall have a coverage amount equal to the lesser of
(i) the “replacement cost value” of the buildings and any personal property
Collateral located on the real property as determined under the National Flood
Insurance Program or (ii) the maximum policy limits set under the National Flood
Insurance Program.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the last Business Day of each of March, June, September
and December and (b) the last day of the Revolving Commitment Period.

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Foreign Lender”: a Lender that is not a United States Person.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary (including, for the avoidance of doubt, any Subsidiary of the
Borrower that is a controlled foreign corporation under Section 957 of the
Code).

 

11



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank), any securities
exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).

“Group Members”: the collective reference to the Borrower and its Restricted
Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit C.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (A) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (B) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantor”: each Domestic Subsidiary of the Borrower other than (a) Excluded
Subsidiaries and (b) joint ventures.

“Incremental Amendment”: as defined in Section 2.19(b).

“Incremental Facility”: as defined in Section 2.19(a).

“Incremental Facility Closing Date”: as defined in Section 2.19(b).

“Incremental Revolving Facility”: as defined in Section 2.19(a).

“Incremental Term Facility”: as defined in Section 2.19(a).

 

12



--------------------------------------------------------------------------------

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, which would, in
accordance with GAAP be shown on the liability side of the balance sheet,
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation; provided, if such Person has
not assumed or become liable for such obligation, the amount of such
Indebtedness shall be deemed to be the lesser of the fair market value of such
property or the obligation being secured thereby and (i) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Swap
Agreements (provided the amount of such obligations shall be deemed to be the
Net Mark-to-Market Exposure with respect thereto), but excluding (i) trade and
other accounts payables incurred in the ordinary course of such Person’s
business, (ii) accrued expenses and deferred compensation arrangements in the
ordinary course, (iii) advance payments in the ordinary course and
(iv) conditional payment obligations (including, for the avoidance of doubt,
earn-outs, post-closing purchase price adjustments and other similar contingent
payments). The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent that otherwise described in (a),
Other Taxes.

“Indemnitee”: as defined in Section 10.5.

“Information”: as defined in Section 10.15.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether registered or
unregistered, arising under United States, multinational or foreign laws or
otherwise, including copyrights, copyright licenses, mask works, inventions,
designs, patents, patent licenses, trademarks, tradenames, domain names and
other source indicators, trademark licenses, technology, trade secrets, know-how
and processes, and all other intellectual property rights, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

“Interest Coverage Ratio”: for any period, the ratio of (a) Consolidated EBITDA
for such period to (b) Consolidated Interest Expense for such period.

“Interest Payment Date”: (a) as to any Eurodollar Loan, the last day of each
Interest Period applicable to such Loan and the Revolving Termination Date, as
applicable, provided that if any Interest Period for a Eurodollar Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; (b) as
to any ABR Loan (other than any Swingline Loan), the last Business Day of each
calendar quarter and the Revolving Termination Date, as applicable, (c) as to
any Loan (other than a Revolving Loan that is an ABR Loan and any Swingline
Loan), the date of any repayment or prepayment made in respect thereof and
(d) as to any Swingline Loan, the day that such Loan is repaid.

 

13



--------------------------------------------------------------------------------

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, if
available to all participating Lenders or 12 months) thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter (or, if available to
all participating Lenders, nine or 12 months), as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 a.m. (New
York City time), on the date that is three Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that, all of
the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate”: in relation to the LIBO Rate, the rate which results from
interpolating on a linear basis between: (a) the applicable LIBO Rate for the
longest period (for which that LIBO Rate is available) which is less than the
Interest Period of that Loan and (b) the applicable LIBO Rate for the shortest
period (for which that LIBO Rate is available) which exceeds the Interest Period
of that Loan, each as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period of that Loan.

“Investments”: an advance, loan, extension of credit (by way of guaranty or
otherwise, but excluding trade debt incurred in the ordinary course of business)
or capital contribution to, or purchase of any Capital Stock, bonds, notes,
loans, debentures or other debt securities of, or any assets constituting a
business unit of, or any other similar investment in, any Person. The amount of
any Investment by any Person on any date of determination shall be the
acquisition price of the gross assets acquired (including any liability assumed
by such Person to the extent such liability would be reflected on a balance
sheet prepared in accordance with GAAP) plus all additional capital
contributions or purchase price paid in respect thereof, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment minus the amount of all cash returns of
principal or capital thereon, cash dividends thereon and other cash returns on
investment thereon or liabilities expressly assumed by another Person (other
than a Group Member) in connection with the sale of such Investment. Whenever
the term “outstanding” is used in this Agreement with reference to an
Investment, it shall take into account the matters referred to in the preceding
sentence.

“Issuing Lender”: Barclays, Bank of America, N.A., Silicon Valley Bank, SunTrust
Bank and any other Lender approved by the Administrative Agent and the Borrower
that has agreed in its sole discretion to act as an “Issuing Lender” hereunder,
or any of their respective affiliates, in each case in its capacity as issuer of
any Letter of Credit. Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender.

“Junior Indebtedness”: (a) unsecured debt securities issued by the Borrower or
any Restricted Subsidiary, (b) unsecured term loans borrowed by the Borrower or
any Restricted Subsidiary and (c) Indebtedness of any Restricted Subsidiary
which is subordinated in right of payment to any Obligations. For the avoidance
of doubt, Junior Indebtedness does not include (i) intercompany Indebtedness and
(ii) Loans.

 

14



--------------------------------------------------------------------------------

“L/C Commitment”: with respect to each Issuing Lender the obligation of such
Issuing Lender to issue Letters of Credit pursuant to Section 3.1(a) in an
aggregate principal amount at any one time outstanding not to exceed, together
with the aggregate amount of unpaid drawings under Letter of Credit issued by
such Issuing Lender, the L/C Commitment of such Issuing Lender set forth on
Schedule 1.1 or such greater amount as any Issuing Lender may otherwise agree
upon with the Borrower.

“L/C Disbursement”: a payment made by the Issuing Lender pursuant to a Letter of
Credit.

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time and (b) the aggregate amount of all
L/C Disbursements under Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrower at such time. The L/C Exposure of any Lender at any
time shall be its Revolving Percentage of the total L/C Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 3.12. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the “International Standby Practices 1998”, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, deposit arrangement, similar
encumbrance, lien (statutory or other), charge or other security interest or
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition”: any Permitted Acquisition the consummation of
which by the Borrower or any Subsidiary is not expressly conditioned on the
availability of, or on obtaining, third party financing.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: the Borrower and the Guarantors.

“Loans”: any Loan made by any Lender pursuant to this Agreement.

“Market Intercreditor Agreement”: an intercreditor agreement the terms of which
are consistent with market terms governing security arrangements for the sharing
of liens or arrangements relating to the distribution of payments, as
applicable, at the time the intercreditor agreement is proposed to be
established in light of the type of Indebtedness subject thereto.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the material rights or remedies
of the Administrative Agent, the Collateral Agent or the Lenders hereunder or
thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

15



--------------------------------------------------------------------------------

“Material Transaction” means any acquisition or disposition outside the ordinary
course of business of any property or assets that (x) constitute assets
comprising all of the assets of a Person, or of all or substantially all of any
business or division of a Person or equity interests of a Person representing a
majority of the ordinary voting power or economic interests in such Person and
(y) involves aggregate consideration in excess of $25,000,000.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgages”: collectively, any deeds of trust, trust deeds, hypothecs and
mortgages creating and evidencing a Lien on any real property made pursuant to
the requirements of this Agreement by the Loan Parties in favor of or for the
benefit of the Collateral Agent on behalf of the Secured Parties in form and
substance reasonably satisfactory to the Administrative Agent, in each case
securing the Obligations and as further amended, supplemented, amended and
restated or otherwise modified from time to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“National Flood Insurance Program”: the program created by the U.S. Congress
pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, the National Flood Insurance Reform Act of 1994 and the
Flood Insurance Reform Act of 2004, in each case, as now or hereafter in effect
or any successor statute thereto, that mandates the purchase of flood insurance
to cover real property improvements located in Special Flood Hazard Areas in
participating communities and provides protection to property owners through a
Federal insurance program.

“Net Cash Proceeds”: (a) in connection with any Disposition, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Disposition (other than any Lien created pursuant to a
Security Document) and other third-party fees and expenses actually incurred in
connection therewith and (ii) Taxes paid or reasonably estimated to be payable
as a result of such Disposition (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith and, in the case of any Indebtedness that constitutes
Permitted Convertible Indebtedness, the net cost of any Permitted Call Spread
Transaction executed substantially concurrently with the pricing of such
Permitted Convertible Indebtedness.

“Net Mark-to-Market Exposure”: with respect to any Person, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreement transactions. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Swap Agreement transactions as of the date of
determination (assuming the Swap Agreement transactions were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Swap Agreement transactions as of the date of
determination (assuming such Swap Agreement transactions were to be terminated
as of that date).

“Nonrenewal Notice Date”: as defined in Section 3.2(c).

“Notes”: the collective reference to any promissory note evidencing Loans.

 

16



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including interest
accruing after any Reimbursement Obligations or Loans become due and payable,
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to a
Loan Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of the Borrower and each Guarantor to the Administrative Agent, the Collateral
Agent, any Lender, any affiliate of any Lender (or, in the case of Specified
Swap Agreements and Specified Cash Management Agreements, any Person who (a) was
a Lender or an affiliate of a Lender at the time such agreement is entered into
or (b) with respect to any such agreement in effect as of the Closing Date, is,
as of the Closing Date or within 90 days thereafter, a Lender or an affiliate of
such a Lender) or any other Secured Party, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Specified Swap Agreement, any Letter of Credit (and related letter
of credit applications), any Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, Reimbursement Obligations, Guarantee
Obligations, fees, indemnities, costs, expenses (including all reasonable fees,
charges and disbursements of counsel to the Administrative Agent, to the
Collateral Agent or to any Secured Party that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements) or otherwise.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security under, or
otherwise with respect to, this Agreement or any other Loan Document, except any
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 10.1(b)).

“Participant”: as defined in Section 10.6(c).

“Participation Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any Acquisition by (i) the Borrower or any of its
Subsidiaries of all or substantially all of the assets of a Person, or of all or
substantially all of any business or division of a Person or (ii) the Borrower
or any of its Subsidiaries of no less than 100% of the capital stock,
partnership interests, membership interests or equity of any Person (not owned
directly or indirectly by the Borrower immediately prior to giving effect to
such Acquisition), in each case, to the extent that:

(a) each of the following conditions precedent shall have been satisfied:

(i) the Administrative Agent shall receive not less than ten Business Days’ (or
such shorter period as reasonably agreed by the Administrative Agent) prior
written notice of such Acquisition (provided that such notice shall only be
required for an Acquisition involving consideration in excess of $10,000,000),
which notice shall include a reasonably detailed description of the proposed
terms of such Acquisition;

(ii) the Borrower shall comply, and shall cause the Target to the extent
applicable to comply, with the provisions of Section 6.9 of the Credit Agreement
or shall have made arrangements reasonably satisfactory to the Administrative
Agent for compliance after the effectiveness of such Permitted Acquisition, as
applicable; and

 

17



--------------------------------------------------------------------------------

(iii) immediately after giving effect to such Acquisition and the incurrence of
any Indebtedness in connection therewith, (A) (x) in the case of a Limited
Condition Acquisition, no Event of Default existed as of the date the definitive
acquisition agreement for such Limited Condition Acquisition is entered into and
(y) in the case of any other Permitted Acquisition, no Event of Default shall
then exist or would exist immediately after giving effect thereto, and
(B) (x) in the case of a Limited Condition Acquisition, the Borrower shall be in
compliance on a pro forma basis as of the date the definitive acquisition
agreement for such Limited Condition Acquisition is entered into with the
covenants set forth in Section 7.1 recomputed for the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
hereunder and for which information is available regarding the business being
acquired and (y) in the case of any other Permitted Acquisition, the Borrower
shall be in compliance on a pro forma basis with the covenants set forth in
Section 7.1 recomputed for the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered hereunder and for
which information is available regarding the business being acquired;

(b) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target or the parent thereof; and

(c) any Person or assets, business or division acquired in accordance herewith
shall be in the same business or lines of business (i) in which the Borrower
and/or its Subsidiaries are then engaged or that are identified on Schedule 7.13
or (ii) that are reasonably related, incidental, ancillary, complementary
(including related, complementary, synergistic or ancillary technologies) or
similar thereto, or a reasonable extension, development or expansion thereof.

“Permitted Bond Hedge Transaction”: any bond hedge, capped call or similar
option transaction entered into in connection with the issuance of Permitted
Convertible Indebtedness for the purpose or having the effect of increasing the
effective conversion price of such Permitted Convertible Indebtedness.

“Permitted Call Spread Transaction”: any Permitted Bond Hedge Transaction
together with, if applicable, any Permitted Warrant Transaction.

“Permitted Convertible Indebtedness”: any notes, bonds, debentures or similar
instruments issued by the Borrower that are convertible into or exchangeable for
(x) cash, (y) shares of the Borrower’s common stock or preferred stock or other
equity securities that constitute Qualified Stock or (z) a combination thereof.

“Permitted Refinancing Indebtedness”: as defined in Section 7.2(n).

“Permitted Warrant Transaction”: any warrant issued by the Borrower concurrently
with the purchase, by the Borrower, of a Permitted Bond Hedge Transaction for
the purpose of offsetting the cost of such Permitted Bond Hedge Transaction.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) in respect of which a Loan Party or any ERISA Affiliate
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

 

18



--------------------------------------------------------------------------------

“Prohibited Transaction”: as defined in Section 406 of ERISA or Section 4975 of
the Code.

“Properties”: as defined in Section 4.16(a).

“Qualified Stock”: with respect to any Person, Capital Stock of such Person
which is not Disqualified Stock.

“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) and Issuing
Lender, as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refinanced Facility”: as defined in Section 10.1(c).

“Refinanced Revolving Facility”: as defined in Section 10.1(c).

“Refinanced Term Loans”: as defined in Section 10.1(c).

“Refunded Swingline Loans”: as defined in Section 2.3(b).

“Register”: as defined in Section 10.6(b).

“Regulation S-X”: Regulation S-X promulgated under the Securities Act of 1933
and as interpreted by the staff of the SEC (or any successor provision).

“Regulation T”: Regulation T of the Board, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Regulation U”: Regulation U of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X”: Regulation X of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties”: as defined in Section 9.3.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Facility”: as defined in Section 10.1(c).

“Replacement Term Loans”: as defined in Section 10.1(c).

“Replacement Revolving Facility”: as defined in Section 10.1(c).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations thereunder, other than those events as to which the thirty day
notice period is waived under PBGC regulations.

“Required Lenders”: at any time, Lenders holding more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that the portion of the Revolving Commitments and Revolving Extensions of Credit
held or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

19



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to any Loan Party, the chief executive
officer, the president, the chief financial officer, any vice president, general
counsel, secretary, the treasurer or the assistant treasurer of such Loan Party.

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments on the Closing
Date is $350,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

“Revolving Facility”: the revolving credit facility made available to the
Borrower pursuant to this Agreement.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding; provided, that (i) if the
Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Lenders on a comparable basis and (ii) for purposes
of Section 2.20, if a Defaulting Lender exists the Revolving Commitment and
Revolving Extensions of Credit of such Defaulting Lender shall be disregarded in
determining Revolving Percentages.

“Revolving Termination Date”: the earlier of (a) April 27, 2020 and (b) the date
(if any) on which the maturity of the Revolving Loans is accelerated in
accordance with the terms hereof.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sanctioned Country”: at any time, a country or territory which is itself the
subject or target of any Sanctions.

 

20



--------------------------------------------------------------------------------

“Sanctioned Person”: at any time, (a) any person listed in any Sanctions-related
list of designated persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any EU member state,
(b) any person operating, located or resident in, or organized under the laws of
a Sanctioned Country or (c) any person controlled by any such person described
in the foregoing clauses (a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, any member of the European Union or Her Majesty’s
Treasury of the United Kingdom.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: collectively, the Administrative Agent, the Collateral Agent,
the Lenders, each Issuing Lender, each provider under a Specified Cash
Management Agreement, each counterparty to a Specified Swap Agreement, the
Persons entitled to indemnification under the Loan Documents and each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.2.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent and the Collateral Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: as to any Person as of any date of determination, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Flood Hazard Area”: an area that FEMA’s current flood maps indicate has
at least a 1% chance of a flood equal to or exceeding the base flood elevation
(a 100-year flood) in any given year.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, cash management or commercial, credit or debit card services,
including in connection with any automated clearing house transactions,
controlled disbursements, return items, overdrafts, interstate depository
network services or any similar transactions between the Borrower or any
Guarantor (or guaranteed by the Borrower or any Guarantor) and any Person that
(a) was a Lender (or any affiliate thereof) at the time such agreement was
entered into or (b) with respect to any such agreement in effect as of the
Closing Date, is, as of the Closing Date or within 90 days thereafter, a Lender
or an affiliate of such a Lender. Such designation shall not create in favor of
such Lender or affiliate of a Lender any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
hereunder or under any Security Document.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower or
any Guarantor and any Person that (a) is a Lender or an affiliate of a Lender at
the time such Swap Agreement is entered into or (b) with respect to any Swap
Agreement in effect as of the Closing Date, is, as of the Closing Date or within
90 days thereafter, a Lender or an affiliate of such a Lender. Such designation
shall not create in favor of such

 

21



--------------------------------------------------------------------------------

Lender or affiliate of a Lender any rights in connection with the management or
release of any Collateral or of the obligations of any Loan Party hereunder or
under any Collateral Document. For purposes hereof a Specified Swap Agreement
shall include any trade executed pursuant to a master agreement which is a
Specified Swap Agreement.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person (exclusive of any Affiliate in which such Person has a
minority ownership interest). Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower or its successors.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Swingline Commitment”: with respect to each Swingline Lender the obligation of
such Swingline Lender to make Swingline Loans pursuant to Section 2.2(a) in an
aggregate principal amount at any one time outstanding not to exceed the
Swingline Commitment of such Lender set forth on Schedule 1.1.

“Swingline Exposure”: at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Lender at any time shall be its Revolving Percentage of the total Swingline
Exposure at such time.

“Swingline Lender”: Barclays, in its capacity as a lender of Swingline Loans and
each other Lender which has a Swingline Commitment or holds Swingline Loans, in
its capacity as the lender of Swingline Loans.

“Swingline Limit”: $25,000,000.

“Swingline Loans”: as defined in Section 2.2(a).

“Swingline Participation Amount”: as defined in Section 2.3(c).

“Target”: the Person, or business or substantially all of the assets of a Person
or a division of a Person intended to be acquired in a Permitted Acquisition.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loans”: any term loans made pursuant to this Agreement.

“Total L/C Limit”: $35,000,000.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

 

22



--------------------------------------------------------------------------------

“Type”: as to any Loan or Borrowing, its nature as an ABR Loan or a Eurodollar
Loan.

“U.S. Pass Through Foreign Holdco”: any Domestic Subsidiary substantially all of
the assets of which consist of Capital Stock of one or more Foreign Subsidiaries
that are controlled foreign corporations within the meaning of Section 957(a) of
the Code and/or other U.S. Pass Through Foreign Holdcos.

“UCC”: the Uniform Commercial Code, as in effect from time to time in the State
of New York or any other applicable jurisdiction.

“United States Person”: any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“United States”: the United States of America.

“USA Patriot Act”: as defined in Section 5.1(h).

“Unrestricted Subsidiary”: any Subsidiary of the Borrower that is designated by
the Borrower as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 6.10.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent”: any Loan Party and the Administrative Agent.

1.2 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurodollar
Borrowing”).

1.3 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, as in effect from time to time;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn by the Borrower or the Administrative Agent, as
the case may be, or such provision amended in accordance herewith, (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume or become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.

 

23



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) When determining whether a Default or Event of Default pursuant to
Section 8.1 shall be in existence after giving pro forma effect to a certain
event, the covenant levels to be used in making such determination shall be
those in effect as of the last day of the most recent fiscal quarter of the
Borrower for which financial reports are required to have been delivered
pursuant to Section 6.1.

(f) Notwithstanding any other provision contained herein, all computations of
amounts and ratios referred to herein shall be made without giving effect to any
treatment of Indebtedness relating to convertible debt securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein and such Indebtedness shall at all times be valued
at the full stated principal amount thereof. In addition, in the case of any
Permitted Convertible Indebtedness for which the embedded conversion obligation
must be settled by paying solely cash, so long as substantially concurrently
with the offering of such Permitted Convertible Indebtedness, the Borrower
enters into a cash-settled Permitted Bond Hedge Transaction relating to such
Permitted Convertible Indebtedness, notwithstanding any other provision
contained herein, for so long as such Permitted Bond Hedge Transaction (or a
portion thereof corresponding to the amount of outstanding Permitted Convertible
Indebtedness) remains in effect, all computations of amounts and ratios referred
to herein shall be made as if the amount of Indebtedness represented by such
Permitted Convertible Indebtedness were equal to the face principal amount
thereof without regard to any mark-to-market derivative accounting for such
Indebtedness.

(g) For purposes of calculating the maximum amount of Indebtedness permitted to
be incurred under Sections 7.2(e), (k) or (o) or Restricted Payments permitted
to be made under Section 7.6(e) or declared under 7.6(d), in each case solely in
respect of the period between the signing of a definitive agreement for a
Limited Condition Acquisition and consummation (or earlier termination or
abandonment) of such Limited Condition Acquisition, such calculations shall be
made both (i) giving pro forma effect to such Limited Condition Acquisition
(including, for the avoidance of doubt, both (x) Consolidated EBITDA of or
attributable to the target companies or assets associated with any such Limited
Condition Acquisition and (y) Indebtedness for borrowed money the Borrower
expects to incur to finance the Limited Condition Acquisition (if any)), as
estimated or determined by the Borrower in good faith, and (ii) assuming such
Limited Condition Acquisition is not consummated, and such Indebtedness incurred
under Sections 7.2(e), (k) or (o) or Restricted Payment made under
Section 7.6(e) or declared under Section 7.6(d) during such period must be
permitted under both such calculations.

SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS

2.1 Loans and Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender severally agrees to make revolving credit loans in Dollars
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s other Revolving Extensions of Credit then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.1(c) and 2.9.

(b) The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day; provided that the Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit F
(which notice must be received by the

 

24



--------------------------------------------------------------------------------

Administrative Agent prior to 12:00 noon (New York City time), (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans or (b) one Business Day prior to the requested Borrowing Date, in the case
of ABR Loans) (provided, further, that any such notice of a borrowing of ABR
Loans to finance payments required by Section 3.5 may be given not later than
11:00 a.m. (New York City time) on the date of the proposed borrowing),
specifying (i) the aggregate amount and Type of the requested Borrowing,
(ii) the requested Borrowing Date, (iii) in the case of Eurodollar Loans, the
Interest Period therefor, and (iv) the location and number of the Borrower’s
account to which funds are to be disbursed. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 11:00 a.m. (New York City time), on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

(c) Each Lender at its option may make any Loan by causing any domestic branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement; provided, further, that no such
option may be exercised by any Lender if, immediately after giving effect
thereto, amounts would become payable by a Loan Party under Section 2.15 or 2.16
that are in excess of those that would be payable under such Section if such
option were not exercised.

2.2 Swingline Commitments. (a) Subject to the terms and conditions hereof, each
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swingline loans denominated in Dollars
(“Swingline Loans”) to the Borrower; provided that (x) the aggregate principal
amount of Swingline Loans outstanding at any time from any Swingline Lender
shall not exceed the Swingline Commitment of such Swingline Lender then in
effect (notwithstanding that the Swingline Loans of such Swingline Lender
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Extensions of Credit, may exceed the Swingline Commitment
of such Swingline Lender then in effect) and (y) the Borrower shall not request,
and the Swingline Lenders shall not make, any Swingline Loan if, immediately
after giving effect to the making of such Swingline Loan, the aggregate amount
of the Available Revolving Commitments would be less than zero or the aggregate
outstanding Swingline Loans would exceed the Swingline Limit. During the
Revolving Commitment Period, the Borrower may use the Swingline Commitments by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be denominated in ABR Loans only.

(b) The Borrower shall repay to each Swingline Lender the then unpaid principal
amount of each Swingline Loan made to the Borrower by such Swingline Lender on
the earliest of (i) the Revolving Termination Date, (ii) the 15th Business Day
after such Swingline Loan is made and (iii) the last Business Day of a calendar
quarter that is at least three Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Loan is borrowed, the Borrower shall
repay all Swingline Loans made to it then outstanding.

2.3 Procedure for Swingline Loan Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that a Swingline Lender make Swingline Loans
it shall give such Swingline Lender irrevocable telephonic notice (which
telephonic notice must be received by such Swingline Lender not later than 10:00
a.m. (New York City time), confirmed promptly in writing (with a copy to the
Administrative Agent), specifying (i) the amount to be borrowed, (ii) the date
of such Swingline Loan (which shall be a Business Day during the Revolving
Commitment Period and may be the same day on which such notice was sent), and
(iii) the account into which the proceeds of such Borrowing are to be deposited.
Each borrowing under a Swingline Commitment shall be in an amount not less than
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
p.m. (New York City time), on the Borrowing Date specified in a notice in
respect of Swingline Loans, such Swingline Lender

 

25



--------------------------------------------------------------------------------

shall make available to the Borrower at its office specified in the applicable
notice an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by such Swingline Lender. Each Swingline Lender shall
promptly notify the Administrative Agent of the making of any Swingline Loan.

(b) Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs such Swingline Lender to act on its behalf), on one Business Day’s
notice given by such Swingline Lender no later than 12:00 p.m. (New York City
time), request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan in an amount equal to such Lender’s Revolving Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”) owed to
such Swingline Lender outstanding on the date of such notice, to repay such
Swingline Lender. Each Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 a.m. (New York City time), one Business
Day after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to such Swingline Lender
for application by such Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes each Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Swingline Loan would have otherwise been made
pursuant to Section 2.3(a) one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by a Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.3(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.3(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans of such Swingline Lender by
paying to such Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after a Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount, such Swingline Lender receives any
payment on account of the applicable Swingline Loans, such Swingline Lender will
distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all applicable Swingline Loans then due); provided, however,
that in the event that such payment received by such Swingline Lender is
required to be returned, such Lender will return to such Swingline Lender any
portion thereof previously distributed to it by such Swingline Lender.

(e) Each Lender’s obligation to make the Revolving Loans referred to in
Section 2.3(b) and to purchase participating interests pursuant to
Section 2.3(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against any Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.4 Repayment of Revolving Loans. The Borrower shall repay all outstanding
Revolving Loans made to the Borrower on the Revolving Termination Date.

2.5 Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving

 

26



--------------------------------------------------------------------------------

Commitment Period, computed at the Commitment Fee Rate on the average daily
unused amount of the Revolving Commitment of such Lender during the period for
which payment is made, payable quarterly in arrears on each Fee Payment Date
(and on demand following termination of the Revolving Commitments), commencing
on the first such date to occur after the Closing Date. For purposes of
computing commitment fees, the Revolving Commitment of any Lender shall be
deemed to be used to the extent of the outstanding amounts of the Revolving
Loans and L/C Obligations of such Lender (but not to the extent of such Lender’s
participations in outstanding Swingline Loans).

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Agency Fee Letter and to perform
any other of its obligations contained therein.

2.6 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, immediately after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction (a) shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect and (b) for the avoidance
of doubt, may be revoked by the Borrower prior to the effective date thereof.

2.7 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Revolving Loans, in whole or in part, without premium or penalty,
upon notice (which may be conditioned on the occurrence of a specified event)
delivered to the Administrative Agent no later than 11:00 a.m. (New York City
time), (i) one Business Day prior thereto, in the case of ABR Loans and
(ii) three Business Days prior thereto, in the case of Eurodollar Loans, which
notice shall specify the date and amount of prepayment and Type of the Loans
being prepaid, as applicable; provided, that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.17. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Loans shall
be in an aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, or if less, the outstanding principal amount of
such Loan. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple in excess thereof, or if less,
the outstanding principal amount of such Swingline Loan. Partial optional
prepayments of the Loans shall be ratable as among the Lenders thereof.

2.8 Mandatory Prepayments. If the Total Revolving Extensions of Credit exceed
the Total Revolving Commitments, the Borrower shall prepay the Revolving Loans
and cash collateralize L/C Obligations in an aggregate principal amount at least
equal to such excess.

2.9 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 a.m. (New York
City time), on the Business Day preceding the proposed conversion date. The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 a.m. (New York City time), on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor); provided that no ABR Loan may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative

 

27



--------------------------------------------------------------------------------

Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuations; provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.10 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) no more than ten Eurodollar Tranches shall be
outstanding at any one time.

2.11 Interest Rates and Payment Dates. (a) Subject to the provisions of
Section 2.11(c), each Eurodollar Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such day plus the Applicable Margin.

(b) Subject to the provisions of Section 2.11(c), each ABR Loan shall bear
interest at a rate per annum equal to the ABR plus the Applicable Margin.

(c) If any Event of Default exists under Sections 8.1(a) or (f), the Loans,
Reimbursement Obligations and other Obligations under the Loan Documents not
paid when due shall bear interest at a rate per annum equal to (i) in the case
of the Loans, the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 2% or (ii) in the case of any
other Obligation, the rate then applicable to ABR Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such Event of
Default until the earlier of the date such amount is paid in full (after as well
as before judgment) and the date such Event of Default is cured or waived.

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.12 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate shall be calculated on the basis of a
365 (or 366 days, as the case may be), day year for the actual number of days
elapsed (including the first day but excluding the last day). The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurodollar Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptively correct and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a).

2.13 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined in good faith (which
determination shall be presumptively correct and binding upon the Borrower)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or

 

28



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent shall do promptly after the circumstances giving rise to
such event no longer exist), no further Eurodollar Loans of the affected Type
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans to such Type of Eurodollar Loans.

2.14 Pro Rata Treatment and Payments. (a) Except as otherwise provided herein,
each payment by the Borrower on account of any fee payable to Lenders with
respect to Revolving Loans shall be made pro rata according to the Revolving
Percentages of the relevant Lenders entitled thereto.

(b) Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective Revolving
Percentages of the Lenders entitled thereto.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 p.m. (New York
City time), on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in immediately available funds. The
Administrative Agent shall distribute such payments to each relevant Lender
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension. All payments hereunder shall be made in Dollars.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the date of borrowing therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the Federal Funds Effective Rate, for the period until such Lender
makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
date of borrowing, the Administrative Agent shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable thereto,
within three Business Days after demand therefor from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon

 

29



--------------------------------------------------------------------------------

such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days after such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at a rate per annum equal to the Federal Funds
Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.3, 2.14(d), 2.14(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent, the Swingline Lender or the Issuing Lender for the account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid.

(g) The respective obligations of the Lenders under this Agreement are several
and not joint and no Lender shall be responsible for the failure of any other
Lender to satisfy its obligations hereunder.

2.15 Change in Law. (a) If any Change in Law made subsequent to the date hereof:

(i) shall subject any Lender or Issuing Lender to any Tax of any kind whatsoever
on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto or with respect to this Agreement, any Letter of Credit,
any application or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or Issuing Lender in respect thereof (except
for (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Revolving Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), such Lender or Issuing Lender), by an amount that such
Lender (or, in the case of (i), such Lender or Issuing Lender) reasonably deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender (or, in the case of (i), such Lender or Issuing
Lender), within 30 days after receipt of a reasonably detailed invoice therefor,
any additional amounts necessary to compensate such Lender (or, in the case of
(i), such Lender or Issuing Lender) for such increased cost or reduced amount
receivable. If any Lender (or, in the case of (i), any Lender or Issuing Lender)
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) If any Lender shall have determined in good faith that any Change in Law
regarding capital adequacy or liquidity or in the interpretation or application
thereof or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) from any Governmental Authority, in each case,
made subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation would have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy and liquidity) by
an amount reasonably deemed by such Lender to be

 

30



--------------------------------------------------------------------------------

material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be presumptively correct in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

2.16 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires deduction or withholding of any Tax from any such
payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) In addition, the Borrower shall pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.16, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

31



--------------------------------------------------------------------------------

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at the time or times reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
or prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a United States Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, United States federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

32



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If a Credit Party determines, in its sole discretion (exercised in good
faith), that it has received a refund of any Taxes as to which it has been
indemnified by Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.16 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Credit Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Credit Party, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Credit Party in
the event the Credit Party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any Credit Party to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to any Loan Party or to any other Person.

 

33



--------------------------------------------------------------------------------

(h) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of this Section 2.16, the term “Lender” includes any Issuing
Lender and, for purposes of Section 2.16(f), the Administrative Agent; and the
term “applicable law” includes FATCA.

2.17 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss (other than lost profits) or expense that
such Lender sustains or incurs as a consequence of (a) default by the Borrower
in making a borrowing of, conversion into or continuation of Eurodollar Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement (other than by operation of Section 2.13),
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement, or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be presumptively correct
in the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.18 Change of Lending Office. If any Lender requests compensation under
Section 2.15, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.16, as the
case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

2.19 Incremental Facility. (a) The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more tranches of term loans (each an “Incremental Term Facility”)
or an increase in the amount of the Revolving Facility (each, an “Incremental
Revolving Facility”; together with the Incremental Term Facilities, each an
“Incremental Facility”); provided that (i) at the time of such request, no Event
of Default shall have occurred and be continuing, (ii) the Borrower shall be in
compliance with the covenants contained in Section 7.1 determined on a pro forma
basis as of the last day of the most recent period of the Borrower for which
financial statements are available as if any term loans under such Incremental
Facility had been outstanding and any revolving commitment under such
Incremental Facility (to the extent available to make Loans) had been fully used
on the last day of such period; provided, that, for an Incremental Facility that
is requested in connection with the financing of a Limited Condition
Acquisition, the pro forma financial covenant compliance condition in this
clause (ii) shall be computed based on the immediately preceding four fiscal
quarter period for which financial statements are available prior to the date on
which the definitive acquisition agreement for such Limited Condition
Acquisition is entered into and (iii) the aggregate principal amount of the
Incremental Facilities shall not exceed $150,000,000. Each Incremental Facility
shall be in an aggregate principal amount that is not less than $25,000,000
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the limit set forth in the
immediately preceding sentence).

 

34



--------------------------------------------------------------------------------

(b) (i) Any Incremental Facility shall be ratably secured with the Loans,
(ii) any Incremental Term Facility shall not mature earlier than the Revolving
Termination Date nor have amortization of greater than 5% or less of the
original principal amount of such Incremental Term Facility per year, (iii) the
Applicable Margin, Commitment Fee Rate and the other terms and conditions
applicable to any Incremental Revolving Facility shall be the same as those
applicable to the Revolving Facility, (iv) the Applicable Margin relating to any
Incremental Term Facility shall be determined by the Borrower and the Lenders
providing such Incremental Term Facility and (v) any Incremental Term Facility
shall otherwise be on terms and pursuant to documentation to be determined by
the Borrower and the Persons willing to provide such Incremental Term Facility;
provided that to the extent such terms and documentation are not consistent with
the then existing Facilities (other than with respect to pricing, amortization
and maturity) they shall be reasonably satisfactory to the Administrative Agent
(it being agreed that Incremental Term Facilities may contain customary
mandatory prepayments, voting rights and prepayment premiums). Each notice from
the Borrower pursuant to this Section 2.19 shall set forth the requested amount
and proposed terms of the relevant Incremental Facility and the Lenders or other
Persons willing to provide the Incremental Facility. The Incremental Facility
may be provided by any existing Lender or by any Eligible Assignee selected by
the Borrower (any such other financial institution or fund being called an
“Additional Lender”); provided that the Administrative Agent shall have
consented (not to be unreasonably withheld) to such Additional Lender’s
providing such Incremental Facility, if an Incremental Revolving Facility, if
such consent would be required under Section 10.6 for an assignment of Loans to
such Additional Lender. Commitments in respect of Incremental Facilities shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative Agent
pursuant to Section 10.1(d) hereof. The Incremental Amendment may, without need
for the consent of any other Lenders, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.19. The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 5.2 (it
being understood that all references to the date of making of an Extension of
Credit or similar language in such Section 5.2 shall be deemed to refer to the
effective date of such Incremental Amendment) and such other conditions, if any,
as the parties thereto shall agree; provided, however, that for an Incremental
Facility that is requested in connection with the financing of a Limited
Condition Acquisition, the effectiveness of any Incremental Amendment shall be
subject to the satisfaction on the date thereof of only such conditions
precedent as the parties thereto shall agree. The Borrower will use the proceeds
of the Incremental Facilities for any purpose not prohibited by this Agreement.
No Lender shall be obligated to provide any Incremental Facility, unless it so
agrees. The Administrative Agent and the Lenders hereby agree that, other than
with respect to any Incremental Revolving Facility, the minimum borrowing, pro
rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this
paragraph.

2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.5(a);

(b) the Commitment and Revolving Extensions of Credit of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.1); provided that (i) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender and (ii) any waiver,
amendment or modification increasing the amount or

 

35



--------------------------------------------------------------------------------

extending the expiration date of such Defaulting Lender’s Revolving Commitment,
reducing the stated rate of any interest payable hereunder to such Defaulting
Lender or extending the scheduled date of any payment thereof to such Defaulting
Lender that would, absent this Section 2.20(b), require the consent of such
Defaulting Lender pursuant to Section 10.1 shall require the consent of such
Defaulting Lender.

(c) if any Swingline Exposure or L/C Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and L/C Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent (x)(1) the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s Swingline Exposure and L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (2) each non-Defaulting
Lender’s Revolving Extensions of Credit plus its Revolving Percentage of such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed such
non-Defaulting Lender’s Revolving Commitment and (y) no Default or Event of
Default shall have occurred and be continuing;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth the last paragraph of Section 8 for so long as such L/C Exposure is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to this Section 2.20(c), the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.20(c), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
or the Borrower hereunder, all commitment fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving Commitment that was utilized by such L/C Exposure)
and letter of credit fees payable under Section 3.3 with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
such L/C Exposure is cash collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any such newly made
Swingline Loans or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 10.7 but
excluding Section 10.1(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the

 

36



--------------------------------------------------------------------------------

Administrative Agent hereunder, (ii) second, to the payment of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Lender, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any existing or future participating interest in
any Letter of Credit, (iv) fourth, to the funding of any Revolving Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(v) fifth, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Revolving Loans under this Agreement,
(vi) sixth, to the payment of any amounts owing to the Lenders or an Issuing
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or such Issuing Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
with respect to this clause (viii), that if such payment is (x) a prepayment of
the principal amount of any Revolving Loans or Reimbursement Obligation in
respect of which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 5.2 are
satisfied, such payment shall be applied solely to prepay the Revolving Loans
of, and Reimbursement Obligations owed to, all non-Defaulting Lenders pro rata
prior to being applied to the prepayment of any Revolving Loans, or
Reimbursement Obligations owed to, any Defaulting Lender.

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder; provided this paragraph shall
not apply if the Swingline Exposure and L/C Exposure of such Lender is fully
reallocated among non-Defaulting Lenders and/or cash collateralized as described
in Section 2.20(e).

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Lenders (other than Swingline Loans) as the Administrative shall reasonably
determine is necessary for such Lender to hold such Revolving Loans in
accordance with its Revolving Percentage.

2.21 Extension Offers. (a) The Borrower may, on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Facilities (each Facility
subject to such an Extension Offer, an “Extension Request Facility”), in each
case to extend the final maturity date of such Lenders’ respective Loans and
commitments under such Facility to a later maturity date and to make one or more
other Extension Permitted Amendments pursuant to procedures reasonably specified
by the Administrative Agent and reasonably acceptable to the Borrower. Such
Extension Offer shall set forth the terms and conditions of the requested
Extension Permitted Amendments, the date on which the Extension Agreement (as
defined below) is requested to become effective (which date shall be acceptable
to the Administrative Agent) and such other principal terms on which the
Borrower proposes to enter into the Extension Agreement. Extension Permitted
Amendments shall become effective only with respect to the Loans and commitments
of the Lenders of the Extension Request Facility that accept the applicable
Extension Offer (such Lenders, the “Accepting Lenders”) and, in the case of any
Accepting Lender, only with respect to such Lender’s Loans and commitments of
such Extension Request Facility. No Lender shall have any obligation to accept
any such Extension Offer.

(b) The Borrower, each Accepting Lender and the Administrative Agent shall
execute and deliver an amendment agreement (the “Extension Agreement”) and such
other documentation as the

 

37



--------------------------------------------------------------------------------

Administrative Agent shall reasonably specify to evidence the Extension
Permitted Amendments and the terms and conditions thereof and such amendment
will be effective to amend this Agreement and the other Loan Documents on the
terms set forth therein without need for the consent of any other Lender;
provided that no Extension Agreement may alter the rights of any Lender (other
than the applicable Accepting Lenders) in any manner that would not be permitted
under Section 10.1 without the consent of such Lender unless such consent shall
have been obtained. The effectiveness of any Extension Agreement shall be
subject to such conditions precedent as the parties thereto shall agree. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this
paragraph.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of an Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Accepting Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Loans and/or commitments of the Accepting Lenders as a new
“Facility” of loans and/or commitments hereunder; provided that, in the case of
any Extension Offer relating to Revolving Commitments or Revolving Loans, except
as otherwise agreed to by each Issuing Lender and each applicable Swingline
Lender, (i) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swingline Loan
under the applicable Facility as between the commitments of such new “Facility”
and the remaining Revolving Commitments under the applicable Facility shall be
made on a ratable basis as between the commitments of such new “Facility” and
the remaining Revolving Commitments under such Facility and (ii) the Revolving
Commitment Period and the Revolving Termination Date, as such terms are used in
reference to Letters of Credit or Swingline Loans, may not be extended without
the prior written consent of each applicable Issuing Lender and each applicable
Swingline Lender, as applicable.

2.22 Illegality. If any Change in Law shall make it unlawful or impossible for
any Lender to make, maintain or fund any Eurodollar Loan and such Lender shall
so notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Borrowing for the same Interest Period and, if the affected Eurodollar Loan
is then outstanding, such Loan shall be converted to a Base Rate Loan either
(i) on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different lending office if such designation
would avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such Lender in the good faith exercise of its
discretion.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (collectively, “Letters of
Credit”) for the account of the Borrower (or any Restricted Subsidiary, provided
the Borrower is liable hereunder in respect of any such Letter of Credit) on any
Business Day during the Revolving Commitment Period in such form as may be
provided or approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if,
immediately after giving effect to such issuance, (i) the L/C Obligations would
exceed the Total L/C Limit, (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero, or (iii) the L/C Exposure in respect of
Letters of Credit issued by such Issuing Lender would exceed such Issuing
Lender’s L/C Commitment; provided, further, that Barclays shall have no
obligation to issue any Letter of Credit that is not a standby letter of credit.
Each Letter of Credit shall be denominated in Dollars and expire no later than
the earlier of (x) the first anniversary of its date of

 

38



--------------------------------------------------------------------------------

issuance, unless the Issuing Lender otherwise agrees and (y) the date that is
five Business Days prior to the Revolving Termination Date; provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above) or (iv) except as otherwise agreed by the
Administrative Agent and the Issuing Lender, such Letter of Credit is in an
initial stated amount less than $10,000.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law or the issuance of such Letter of Credit would violate one or more policies
of such Issuing Lender applicable to letters of credit generally.

(c) The Issuing Lender shall not be under any obligation to amend or extend any
Letter of Credit if (A) the Issuing Lender would have no obligation at such time
to issue the Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment thereto.

3.2 Procedure for Issuance of Letter of Credit. (a) The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of the Issuing Lender, and
such other customary certificates, documents and other papers and information as
the Issuing Lender may reasonably request. Such Application must be received by
the Issuing Lender not later than 1:00 p.m. (New York City time) at least five
Business Days (or such shorter period as the Issuing Lender may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. Upon receipt of any Application, the
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith (if any) in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than five Business Days (or such shorter
period as the Issuing Lender may agree in a particular instance in its sole
discretion) after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

(b) If the Borrower so requests in any applicable Application, the Issuing
Lender may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit shall permit the
Issuing Lender to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing
Lender, the Borrower shall not be required to make a specific request to the
Issuing Lender for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the Issuing Lender to permit the renewal of such Letter of Credit at
any time to an expiry date not later than the date that is five Business Days
prior to the Revolving Termination Date; provided, however, that the Issuing
Lender shall not (x) permit any such renewal if (A) the Issuing Lender has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its renewed form under the terms hereof
or (B) it has received notice (which may be in writing or by telephone (if
immediately confirmed in writing)) on or before the day that is seven Business
Days before the Nonrenewal Notice Date from the Administrative Agent that the
Required Lenders have elected not to permit such renewal or (y) be obligated to
permit such renewal if it has received notice (which may be in writing or by
telephone (if immediately confirmed in writing)) on or before the day that is
seven Business Days before the Nonrenewal Notice Date from the Administrative
Agent, the Required Lenders or the Borrower that one or more of the applicable
conditions set forth in Section 5.2 is not then satisfied, and in each such case
directing the Issuing Lender not to permit such renewal.

 

39



--------------------------------------------------------------------------------

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, shared ratably among the Lenders and
payable quarterly in arrears on each Fee Payment Date after the issuance date.
In addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired face amount of
each Letter of Credit, payable quarterly in arrears on each Fee Payment Date
after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or if any
reimbursement received by the Issuing Lender shall be required to be returned by
it at any time), such L/C Participant shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Revolving Percentage of the amount that is not
so reimbursed (or is so returned). Each L/C Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is not paid to the
Issuing Lender by 3:00 p.m. (New York City time) on the Business Day specified
by the Issuing Lender as the date such payment is due, such L/C Participant
shall pay to the Issuing Lender on demand an amount equal to the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that if any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such L/C Participant shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of the draft so paid and any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment on (i) the date
of such payment if the Borrower receives notice of such draft prior to 11:00
a.m. (New York City time) on such day, or (ii) if clause (i) above does not
apply, not later than 3:00 p.m. (New York City time) the Business Day
immediately

 

40



--------------------------------------------------------------------------------

following the day that the Borrower receives such notice. Each such payment
shall be made to the Issuing Lender at its address for notices referred to
herein in Dollars and in immediately available funds. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.11(b) and (y) thereafter,
Section 2.11(c). If the Borrower fails to so reimburse such Issuing Lender as
required by this Section 3.5, the Borrower shall be deemed to have requested a
borrowing of ABR Loans to be disbursed on such payment date in an amount equal
to such unreimbursed amount, without regard to the minimum and multiples
specified in Section 2.1(b) for the principal amount of ABR Loans or the
conditions precedent set forth in Section 5.2.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply and control.

3.9 Cash Collateralization. If on any date the L/C Obligations exceeds an L/C
Commitment, then the Borrower shall within three Business Days after notice
thereof from the Administrative Agent deposit in a cash collateral account
opened by the Administrative Agent an amount equal to such excess plus accrued
and unpaid interest thereon. The Administrative Agent shall promptly release
such cash collateral to the Borrower as and when the L/C Obligations no longer
exceed such L/C Commitment.

3.10 Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued, the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

3.11 Reporting. Not later than the third Business Day following the last day of
each week (or at such other intervals as the Administrative Agent and the
applicable Issuing Lender shall agree), each Issuing Lender shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) payable by the Borrower to such Issuing Lender during such
month.

 

41



--------------------------------------------------------------------------------

3.12 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Application related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time,
less the amount of any permanent reductions in the amount thereof.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and the
Lenders to make the Loans and issue or participate in the Letters of Credit,
each Loan Party hereby jointly and severally represents and warrants to the
Agents and each Lender that:

4.1 No Change. Since December 31, 2014, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.2 Existence; Compliance with Law. Each Group Member (a) is duly organized or
formed, validly existing and in good standing (in the case of Foreign
Subsidiaries, solely to the extent such concepts, or the functional equivalent
thereof, apply) under the laws of the jurisdiction of its organization or
formation thereof, (b) has (i) all power and authority and (ii) all governmental
licenses, authorizations consents and approvals, in each case, to own or lease
its assets and carry on its business in which it is currently engaged, (c) is
duly qualified and is licensed and, as applicable, in good standing (in the case
of Foreign Subsidiaries, solely to the extent such concepts, or the functional
equivalent thereof, apply) under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license and (d) is in compliance with all
Requirements of Law, except in the case of (b)(ii), (c) and (d) when the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

4.3 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents except (i) consents, authorizations, filings and notices
described in Schedule 4.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.20, (iii) filings required under the Exchange Act in
respect of the transaction contemplated hereby and (iv) consents,
authorizations, filings and notices required under the laws of the jurisdiction
of organization of any Foreign Subsidiary in respect of the grant of a security
interest in respect of its Capital Stock pursuant to the Guarantee and
Collateral Agreement or any other Security Document. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.4 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation of any Loan Party and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Loan Documents).

4.5 Litigation. There are no actions, suits, proceedings, claims, disputes or
investigations of or before any Governmental Authority, pending or, to the
knowledge of any Group Member, threatened in writing, at

 

42



--------------------------------------------------------------------------------

law or in equity, by or against the Borrower or any Restricted Subsidiary or
against any of their properties or revenues that (a) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect or
(b) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby.

4.6 No Default. No Group Member is in default under or with respect to any
Contractual Obligation that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

4.7 Ownership of Property; Liens. Except in each case as would not reasonably be
expected to have a Material Adverse Effect, each Group Member has title in fee
simple to, or a valid leasehold, subleasehold, license or other interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property, and none of such property, except for minor encumbrances and
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes is subject to any Lien except as permitted by
Section 7.3.

4.8 Intellectual Property. Except as would not reasonably be expected to have a
Material Adverse Effect: each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; no claim has been asserted and is pending by any Person against any
Group Member challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property of any Group Member,
nor does the Borrower know of any valid basis for any such claim; and to the
knowledge of the Borrower, no use by any Group Member of any of its Intellectual
Property or the Collateral infringes on the intellectual property rights of any
Person. Except as would not reasonably be expected to have a Material Adverse
Effect, all necessary registration, maintenance, renewal and other relevant
filing fees in connection with any of the Intellectual Property that is the
subject of a registration or an application for registration have been timely
paid, and all necessary documents, certificates and filings in connection with
the Intellectual Property have been timely filed with the relevant Governmental
Authority and internet domain name registrar(s) for the purpose of maintaining
such Intellectual Property and all registrations and applications therefor.

4.9 Taxes. Each Group Member has filed or caused to be filed all Federal and
material state and other material Tax returns that are required to be filed and
has paid all Taxes shown to be due and payable on said returns or on any
material assessments made against it or any of its property and all other
material Taxes imposed on it or any of its property by any Governmental
Authority (except any such Taxes the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP (where GAAP requires such reserves) have
been provided on the books of the relevant Group Member).

4.10 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.

4.11 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been, in all material respects, paid or accrued as a liability on
the books of the relevant Group Member.

4.12 ERISA. Except, in the aggregate, as would not reasonably be expected to
result in a Material Adverse Effect, (a) each Loan Party and each of their
respective ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the Code relating to Single Employer Plans and Multiemployer Plans and
the regulations and published interpretations thereunder and (b) no ERISA Event
has occurred.

 

43



--------------------------------------------------------------------------------

4.13 Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled by” an “investment company” as defined in the Investment
Company Act of 1940.

4.14 Subsidiaries. As of the date hereof, (a) Schedule 4.14 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) except as set forth on Schedule 4.14, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options or similar equity awards granted to
current or former employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of any Subsidiary.

4.15 Use of Proceeds. The proceeds of the Loans shall be used for working
capital and general corporate purposes, including to finance acquisitions and
fund Restricted Payments.

4.16 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and to the knowledge of the Borrower, have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
by any Group Member of, or could give rise to liability of any Group Member
under, any Environmental Law;

(b) no Group Member has received any written or, to the knowledge of the
Borrower, oral notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (the “Business”), nor does the Borrower have knowledge or
reason to believe that any such notice is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties during the last five years by any Group Member or, to the
knowledge of the Borrower, other Person or, to the knowledge of the Borrower,
any prior time in violation of, or in a manner or to a location that could give
rise to liability of any Group Member under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties during the last five years by any Group
Member or, to the knowledge of the Borrower, other Person or, to the knowledge
of the Borrower, any prior time in violation of, or in a manner that could give
rise to liability of any Group Member under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding against any Group Member or, to the
knowledge of the Borrower, other Person under any Environmental Law with respect
to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, during the last five years or, to the knowledge of the
Borrower, any prior time in violation of or in amounts or in a manner that could
give rise to liability of any Group Member under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years and, to the knowledge of the Borrower, at all prior
times been in compliance, with all Environmental Laws, and there is no
contamination at, under or about the Properties that could give rise to
liability of any Group Member or violation of any Environmental Law with respect
to the Properties or the Business; and

(g) no Group Member has assumed any liability by contract or, to the knowledge
of the Borrower, operation of law, of any other Person under Environmental Laws.

 

44



--------------------------------------------------------------------------------

4.17 Accuracy of Information, etc. No factual written statement or information
contained in this Agreement, any other Loan Document or any other document or
certificate furnished by or on behalf of any Group Member to the Administrative
Agent, the Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (other than, for the
avoidance of doubt, any estimates, projections or pro forma information), when
taken as a whole, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading in light of the circumstances when
made. The projections and pro forma information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such projections as they relate to future events
are subject to significant uncertainties, many of which are beyond the control
of the Borrower and not to be viewed as fact or a guarantee of performance and
that actual results during the period or periods covered by such projections may
differ from the projected results set forth therein by a material amount.

4.18 Financial Statements. The audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of December 31, 2014 and the
related statements of income and cash flow for the fiscal year ending on such
date as heretofore furnished to the Administrative Agent, are complete and
correct in all material respects and fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries, on a consolidated
basis, on such date. Such financial statements, including the related schedules
and notes thereto, have been prepared in conformity with GAAP applied on a
consistent basis, and all liabilities, direct and contingent, of the Borrower on
a consolidated basis with its Subsidiaries on such date required to be disclosed
pursuant to GAAP are disclosed in such financial statements.

4.19 Insurance. All policies of insurance of any kind or nature owned by or
issued to each Group Member, including policies of life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation, employee health and welfare, property and liability
insurance, are (a) in full force and effect except to the extent commercially
reasonably determined by the Borrower not to be necessary pursuant to clause
(b) of this Section 4.19 or which are not material to the Group Member’s overall
coverage and (b) are of a nature and provide such coverage as in the reasonable
opinion of the Borrower, is sufficient and is customarily carried by companies
of the size and character of the Group Members.

4.20 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Collateral Agent, for its benefit, for the benefit of
the Administrative Agent and for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Stock described in the Guarantee and
Collateral Agreement, when stock certificates representing such Pledged Stock
are delivered to the Collateral Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.20(a) in appropriate form are filed in
the offices specified on Schedule 4.20(a) together with payment of any filing or
recordation fees, or, with respect to after-acquired property, when the
requirements set forth in Section 6.9 have been complied with, the Collateral
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (except for
registration of and application for Intellectual Property filed outside the
United States) to the extent such Lien can be perfected by the filing of
financing statements under the applicable UCC, as security for the Obligations
(as defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3, and in the case of
Collateral constituting Pledged Stock, inchoate Liens arising by operation of
law and Liens permitted by Section 7.3(m)), in each case, to the extent required
by the Guarantee and Collateral Agreement.

(b) To the extent applicable, each of the Mortgages, if any, entered into
pursuant to Section 6.9(d) is effective to create in favor of the Collateral
Agent, for its benefit, for the benefit of the Administrative Agent and for the
benefit of the Lenders, a legal, valid and enforceable Lien on the property
described therein, and when the Mortgages are filed in the appropriate offices,
each such Mortgage shall constitute a Lien on, and security interest in, all
right, title and interest of the Loan Parties in the subject property, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except Liens permitted by
Section 7.3).

 

45



--------------------------------------------------------------------------------

4.21 Solvency. After giving effect to the occurrence of the Closing Date and the
incurrence of all Indebtedness and Obligations being incurred in connection
herewith and therewith, the Borrower and its Subsidiaries on a consolidated
basis are Solvent.

4.22 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed (in its reasonable business
judgment) to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in their respective
capacities as such) with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and its Subsidiaries and to the knowledge of the Borrower their
respective directors, officers, employees and agents (in their respective
capacities as such), are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower or any Subsidiary
or to the knowledge of the Borrower any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any duly appointed agent
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person, in each case where such status as a Sanctioned Person would violate
applicable Sanctions. No borrowing of any Loan or Letter of Credit or use by any
Group Member thereof will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 5. CONDITIONS PRECEDENT

5.1 Closing Date. Each Lender’s respective Commitment hereunder shall become
effective, on the terms and subject to the other conditions set forth herein,
upon the satisfaction of the following conditions precedent (except to the
extent waived by the Required Lenders):

(a) Credit Agreement. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Borrower and the Lenders, (ii) the
Guarantee and Collateral Agreement, executed and delivered by the Borrower and
each Guarantor and (iii) the Agency Fee Letter, executed and delivered by the
Borrower and the Administrative Agent.

(b) Closing Certificates. The Administrative Agent shall have received a Closing
Certificate (together with all attachments thereto) from each Loan Party, dated
as of the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent.

(c) Evidence of Solvency. The Administrative Agent shall have received a
solvency certificate from the chief executive officer or chief financial officer
of Borrower, in form and substance reasonably satisfactory to the Administrative
Agent.

(d) Fees. The Lenders and the Administrative Agent shall have received all
documented fees required to be paid, and all out-of-pocket expenses required to
be reimbursed for which invoices have been presented (including the reasonable
fees and expenses of legal counsel) at least two Business Days prior to the
Closing Date.

(e) Legal Opinions of Counsel to the Borrower. The Administrative Agent shall
have received an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, of counsel to the Borrower and its Restricted
Subsidiaries.

(f) Projections. The Borrower shall have delivered projections through
December 31, 2019 prepared in good faith on the basis of the assumptions stated
therein.

(g) Financial Statements. The Administrative Agent shall have received audited
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal year ended December 31, 2014.

 

46



--------------------------------------------------------------------------------

(h) Patriot Act and “Know Your Customer” Information. The Administrative Agent
shall have received no later than three Business Days in advance of the Closing
Date all documentation and other information requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA Patriot Act”), that has been reasonably
requested in writing by any Lender at least ten days in advance of the Closing
Date.

(i) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5.

(j) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall have
received (i) the certificates representing the certificated shares of Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof and (ii) each promissory note (if any) pledged to the
Collateral Agent pursuant to the Security Documents endorsed (without recourse)
in blank (or accompanied by an executed transfer form or allonge in blank) by
the pledgor thereof, in each case of the foregoing.

(k) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for its benefit,
for the benefit of the Administrative Agent and for the ratable benefit of the
Lenders, a perfected Lien (or in the case of Mortgages, a valid Lien) on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall be
in proper form to the satisfaction of the Collateral Agent for filing,
registration or recordation.

5.2 Each Extension of Credit. The agreement of each Lender to make the Extension
of Credit requested to be made by it on any date is subject to the satisfaction
of the following conditions precedent (except to the extent waived by the
Required Lenders):

(a) Representations and Warranties. Each of the representations and warranties
made by any Group Member in or pursuant to the Loan Documents shall be true and
correct in all material respects (provided that if any representation or
warranty is by its terms qualified by materiality, such representation shall be
true and correct in all respects) on and as of such date as if made on and as of
such date, except to the extent that any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall be true and correct on and as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the extensions of
credit requested to be made on such date.

(c) Borrowing Notice. The Administrative Agent and, if applicable, the Issuing
Lender or the Swingline Lender, shall have received a customary borrowing notice
in accordance with Section 2.1(b) and substantially in the form of Exhibit F
hereto.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, commencing on the Closing Date and so long as
the Commitments remain in effect, any Letter of Credit remains outstanding (and
not cash collateralized or supported by a back-to-back letter of credit
reasonably acceptable to the applicable Issuing Bank) or any Loan or other
amount (other than with respect to contingent indemnification obligations as to
which no claim is pending) is owing to any Lender or the Administrative Agent
hereunder, it shall and shall cause each of its Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (who shall provide
to each Lender):

(a) promptly after available, but in any event not later than 60 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case, in comparative form the figures
for the previous year, reported on without a going concern qualification or
qualification arising out of the scope of the audit, by independent certified
public accountants of nationally recognized standing;

 

47



--------------------------------------------------------------------------------

(b) promptly after available, but in any event not later than 40 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, commencing with the fiscal quarter ended on or about April 5, 2015,
the unaudited consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case, in comparative form the figures for the previous year, certified by a
Responsible Officer, on behalf of the Borrower, as being fairly stated in all
material respects; and

(c) promptly after available, but in any event not later than 60 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget of the
Borrower and its Subsidiaries in reasonable detail for that fiscal year as
customarily prepared by management of the Borrower for its internal use
consistent in scope with the financial statements provided pursuant to
Section 6.1(a) (but including, in any event, a projected consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of the end of the
following fiscal year, and the related consolidated statements of projected cash
flow and projected income for such following fiscal year).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except (i) as approved by such accountants or officer, as the case may
be, and disclosed in reasonable detail therein and (ii) with respect to
unaudited statements, the absence of footnote disclosure and subject to year-end
audit adjustments) consistently throughout the periods reflected therein and
with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent which
shall make such item available to each Lender (or, in the case of clause (f), to
the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), (i) a certificate of the Borrower stating that the
Responsible Officer executing such certificate on behalf of the Borrower has no
knowledge of any Default or Event of Default except as specified in such
certificate, (ii) a Compliance Certificate containing all information and
calculations necessary for determining compliance by the Borrower with
Section 7.1, including supporting calculations in reasonable detail, (iii) in
the case of quarterly or annual financial statements, to the extent not
previously disclosed to the Administrative Agent, (1) a description of any
change in the jurisdiction of organization of any Loan Party, (2) a description
of any Domestic Subsidiary acquired or created, including name and jurisdiction
of organization, (3) a description of any Person that has become a Loan Party,
in each case since the date of the most recent report delivered pursuant to this
clause (iii) (or, in the case of the first such report so delivered, since the
Closing Date) and (4) notice of any amount in excess of $2,000,000 payable under
or in connection with any of the Collateral being evidenced by any Instrument,
Certificated Security or Chattel Paper (each as defined in the Guarantee and
Collateral Agreement) and (iv) (A) a summary of the pro forma adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such financial statements and (B) a list identifying each subsidiary of the
Borrower as a Restricted Subsidiary or an Unrestricted Subsidiary as of the date
of delivery of such Compliance Certificate or confirmation that there is no
change in such information since the later of the Closing Date and the date of
the last such list;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Restricted Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter;

 

48



--------------------------------------------------------------------------------

(c) within five Business Days after the same are filed, copies of all financial
statements and reports that the Borrower makes to, or files with, the SEC
including any press release providing earnings guidance;

(d) to the Administrative Agent on behalf of each Required Lender promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that, following reasonable request of the Administrative
Agent (which right to request shall be exercised no more than once during a
12-month period), any Loan Party or any ERISA Affiliate shall have promptly
requested from the administrator or sponsor of a Multiemployer Plan with respect
to such Multiemployer Plan;

(e) promptly after the furnishing thereof, copies of any notice of default
delivered by the Borrower or any Subsidiary in respect of any Indebtedness
having an aggregate outstanding principal amount of $20,000,000 or more; and

(f) promptly, subject to applicable confidentiality agreements of the Group
Members or Requirements of Law, such reasonably available additional information
regarding the business, legal, financial or corporate affairs of the Group
Members as any Lender through the Administrative Agent may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.7 may be delivered electronically and if so delivered, shall be deemed
to have been delivered to, and received by, the Administrative Agent and Lenders
on the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet, (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial or governmental third-party website or whether
sponsored by the Administrative Agent) or (iii) on which the Borrower has filed
such reports with the SEC via the EDGAR filing system; provided, that at the
request of the Administrative Agent, the Borrower shall provide by electronic
mail electronic versions (i.e., soft copies) of such documents.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations in respect of Taxes, assessments and governmental charges or levies
of whatever nature, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP, or, in the case of Foreign Subsidiaries, with generally
accepted accounting principles in effect from time to time in their respective
jurisdiction of organization, with respect thereto have been provided on the
books of the Borrower and its Restricted Subsidiaries.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 or Section 7.5 and except, in the case of clause
(ii) above, to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Requirements of Law
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted except as would not reasonably be expected to have a Material
Adverse Effect, (b) maintain with financially sound and reputable insurance
companies insurance on its material property in at least such amounts and
against at least such risks (but including in any event public liability and
product liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business, (c) take all reasonable and
necessary steps, including, in any proceeding before the United States Patent
and Trademark Office or the United States Copyright Office, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Intellectual Property, including, filing of
applications for renewal, affidavits of use and affidavits of incontestability,
except in each case to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect and (d) if (x) any improved portion
of any real property subject to a Mortgage is at any time located in a Special
Flood Hazard Area with respect to which flood insurance has been made available
under the National Flood Insurance Program

 

49



--------------------------------------------------------------------------------

and (y) the Administrative Agent shall have delivered notice(s) to the relevant
Loan Party pursuant to Section 208.25(i) of Regulation H of the Federal Reserve
Board stating that such mortgaged property is located a Special Flood Hazard
Area with respect to which such flood insurance has been made available, then
the Borrower shall, or shall cause such Loan Party to (i) maintain, or cause to
be maintained, with a financially sound and reputable insurer, flood insurance
in an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the National Flood Insurance Program and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities and
(b) permit representatives of the Agents or any Lender through the
Administrative Agent, in each case, subject to the limitations of reasonable
confidentiality agreements not entered into for the purpose of avoiding
obligations under this Section 6.6, to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time upon reasonable notice and as often as may reasonably be desired
and to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and managerial employees of the
Group Members and with their independent certified public accountants; provided
that an officer of the Borrower shall be provided reasonable opportunity to
participate in any such discussion with the accountants; provided further that
such inspections shall be coordinated through the Administrative Agent so that
in the absence of an Event of Default, not more than one such inspection shall
occur in any calendar year. The Agents and the Lenders agree to use reasonable
efforts to coordinate and manage the exercise of their rights under this
Section 6.6 so as to minimize the disruption to the business of the Borrower and
its Restricted Subsidiaries resulting therefrom.

6.7 Notices. Upon a Responsible Officer learning of the same, promptly give
notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation or proceeding affecting any Loan Party (i) in which the
amount (excluding any amounts paid or covered by insurance as to which the
relevant insurance company has not denied coverage) is $20,000,000 or more,
(ii) in which injunctive or similar relief is sought which would reasonably be
expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Event(s) that have occurred, has had or would reasonably be expected to
have a Material Adverse Effect;

(d) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Effect on the aggregate value of the Collateral or on the
security interests created by the Guarantee and Collateral Agreement; and

(e) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Loan Party proposes to take with
respect thereto.

6.8 Environmental Laws. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) comply with, and take all commercially reasonable steps to ensure compliance
by all tenants and subtenants, if any, with, all applicable Environmental Laws,
and obtain and comply with and maintain, and take all commercially reasonable
steps to ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws; provided, however, that no Loan Party
shall be deemed in violation of this Section 6.8(b) if it promptly challenges
any such order or directive and pursues such challenge or challenges, and the
pendency of such challenges, in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

 

 

50



--------------------------------------------------------------------------------

6.9 Additional Collateral, etc. (a)(1) With respect to any property acquired
after the Closing Date by any Loan Party (other than (x) any real property or
property described in paragraph (b) below, (y) any property constituting
Excluded Property and (z) any property with respect to which the Administrative
Agent determines that the cost or burden of subjecting such property to a Lien
under the Security Documents is disproportionate to the value of the collateral
security afforded thereby) or (2) upon the designation of any Unrestricted
Subsidiary that is a Domestic Subsidiary as a Restricted Subsidiary, as to which
the Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly upon request by the Administrative Agent (i) execute
and deliver to the Administrative Agent such amendments to the Security
Documents or such other documents as the Administrative Agent reasonably deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority (subject to Permitted Liens)
security interest under the laws of the United States in such property,
including the filing of Uniform Commercial Code financing statements in such
domestic jurisdictions as may be required by the Security Documents or by law or
as may be reasonably requested by the Administrative Agent. Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, no Loan
Party will be required to deliver control agreements with respect to the
Collateral or to take any action necessary under the laws of any foreign
jurisdiction to create or perfect a Lien or, in each case, be considered in
breach of or non-compliance with any representation or warranty or covenant
herein or in any Loan Document as a result thereof.

(b) Promptly (and in any event not later than 45 days after the delivery of any
financial statements under Section 6.1(a) or 6.1(b), with respect to Capital
Stock of any Subsidiary included in such financial statements, which period may
be extended by the Administrative Agent from time to time in its discretion),
cause (A) all of the Capital Stock (other than Excluded Property) owned by any
Loan Party to be pledged to the Collateral Agent, pursuant to an amendment to
the Security Documents and/or the schedules thereto if reasonably requested by
the Administrative Agent, and (B) together therewith, if and to the extent
reasonably requested by the Administrative Agent, the Administrative Agent to
receive legal opinions of counsel to the Borrower reasonably acceptable to the
Administrative Agent covering such matters in respect of such pledges as the
Administrative Agent so requests.

(c) Promptly (and in no event later than 45 days after the delivery of any
financial statements under Section 6.1(a) or 6.1(b), with respect to any
Subsidiary included in such financial statements, which period may be extended
by the Administrative Agent from time to time in its discretion), cause (i) each
of the Borrower’s direct or indirect Domestic Subsidiaries (other than an
Excluded Subsidiary), to become a Guarantor and Grantor (as defined in the
Guarantee and Collateral Agreement) by executing and delivering a joinder or
assumption agreement to the Guarantee and Collateral Agreement in a form
reasonably requested by the Administrative Agent if such Subsidiary is not then
a Guarantor and (ii) if and to the extent reasonably requested by the
Administrative Agent, cause to be delivered to the Administrative Agent opinions
of counsel to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, covering such matters in respect of such new Guarantor and
Grantor as the Administrative Agent so requests.

(d) With respect to any fee simple interest in any real property having a fair
market value (together with improvements thereof) in the good faith estimation
of the Borrower of at least $10,000,000 acquired after the Closing Date by any
Loan Party (other than any such real property subject to a Lien expressly
permitted by Section 7.3(g)), promptly and in any event within 60 days after
such acquisition (or such later times as the Administrative Agent may agree in
its sole discretion), (i) execute and deliver a Mortgage, in favor of the
Collateral Agent, for its benefit, for the benefit of the Administrative Agent
and for the benefit of the Lenders, covering such real property, creating a Lien
on such real property prior and superior in right to all other Liens on such
real property (except Liens permitted by Section 7.3), (ii) if

 

51



--------------------------------------------------------------------------------

reasonably requested by the Administrative Agent, provide the Collateral Agent,
for its benefit, for the benefit of the Administrative Agent and for the benefit
of the Lenders with (x) title searches in respect of such real property as well
as a current map or plat of an as-built survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent, (iii) deliver a “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination and evidence of Federal
Flood Insurance satisfying the requirements of Section 6.5 and (iv) if
reasonably requested by the Administrative Agent, deliver to the Agents legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

6.10 Designation of Subsidiaries. The board of directors (or equivalent
governing body) of the Borrower may at any time after the Closing Date designate
(or redesignate) any Subsidiary (or in connection with any contemplated
Investment, a Person that upon such Investment and but for designation as an
Unrestricted Subsidiary would be a Restricted Subsidiary) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing (including after giving effect to
the reclassification of Investments in, Indebtedness of and Liens on the assets
of, the applicable Restricted Subsidiary or Unrestricted Subsidiary), (ii) the
Borrower shall be in pro forma compliance with Section 7.1 hereof and (iii) as
of the date of the designation thereof, no Unrestricted Subsidiary shall own any
Capital Stock in any Restricted Subsidiary of the Borrower or hold any
Indebtedness of or any Lien on any property of the Borrower or its Restricted
Subsidiaries. The designation of any subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower (or its applicable Restricted
Subsidiary) therein at the date of designation in an amount equal to the portion
of the fair market value of the net assets of such Restricted Subsidiary
attributable to the Borrower’s (or its applicable Restricted Subsidiary’s)
equity interest therein as reasonably estimated by the Borrower (and such
designation shall only be permitted to the extent such Investment is permitted
under Section 7.7). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the making, incurrence or granting, as
applicable; provided that upon any re-designation of any Unrestricted Subsidiary
as a Restricted Subsidiary, the Borrower shall be deemed to continue to have an
Investment in the resulting Restricted Subsidiary in an amount (if positive)
equal to (a) the Borrower’s “Investment” in such Restricted Subsidiary at the
time of such re-designation, less (b) the portion of the fair market value of
the net assets of such Restricted Subsidiary attributable to the Borrower’s
equity therein at the time of such re-designation.

6.11 Anti-Corruption Laws and Sanctions. The Borrower will maintain in effect
and enforce policies and procedures designed (in its reasonable business
judgment) to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in their respective
capacities as such) with Anti-Corruption Laws and applicable Sanctions. The
Borrower will not request any borrowing, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any borrowing
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws in any material respect, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
violation of Sanctions or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

6.12 Post-Closing Matters. Within the applicable time periods set forth on
Schedule 6.12 (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion), the Borrower will take, or will cause to be
taken, the actions specified in Schedule 6.12.

 

52



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, commencing on the Closing Date and so long as
the Commitments remain in effect, any Letter of Credit remains outstanding (and
not cash collateralized or supported by a back-to-back letter of credit
reasonably acceptable to the applicable Issuing Bank) or any Loan or other
amount (other than with respect to contingent indemnification obligations as to
which no claim is pending) is owing to any Lender or the Administrative Agent
hereunder, it shall not, and shall not permit any of its Restricted Subsidiaries
to:

7.1 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit, on the last day of any fiscal quarter
beginning with the first fiscal quarter end date following the Closing Date, the
Consolidated Leverage Ratio for the four consecutive fiscal quarters of the
Borrower ending with such fiscal quarter end date to exceed 3.00:1.00.

(b) Interest Coverage Ratio. Permit, on the last day of any fiscal quarter
beginning with the first fiscal quarter end date following the Closing Date, the
Interest Coverage Ratio for the four consecutive fiscal quarters of the Borrower
ending with such fiscal quarter end date to be less than 3.00:1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness thereof, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) intercompany Indebtedness incurred pursuant to any Investment permitted by
Section 7.7(f), (l) or (m);

(c) Guarantee Obligations incurred in the ordinary course of business or with
respect to Indebtedness permitted pursuant to this Agreement;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d);

(e) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 7.3(g); provided that subject to Section 1.3(g) (to the
extent applicable) immediately after giving effect to the incurrence of any such
Indebtedness and the use of proceeds thereof, the Consolidated Secured Leverage
Ratio, calculated on a pro forma basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements have been delivered
hereunder prior thereto, would not exceed 2.75:1.00;

(f) Indebtedness of the Borrower or any Restricted Subsidiaries in respect of
workers’ compensation claims, self-insurance obligations, customs, performance,
bid and surety bonds and completion guaranties, deferred insurance premiums, and
similar obligations, in each case in the ordinary course of business;

(g) Indebtedness of the Borrower or any Restricted Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Borrower or such Restricted Subsidiary in
the ordinary course of business against insufficient funds, so long as such
Indebtedness is promptly repaid;

(h) letters of credit issued for the account of the Borrower or any Restricted
Subsidiaries, so long as the sum of (i) the aggregate undrawn face amount
thereof, (ii) any unreimbursed obligations in respect thereof and (iii) the
aggregate amount of pledges and deposits made pursuant to Section 7.3(t) below
does not exceed the Total L/C Limit at any time;

(i) Indebtedness of a joint venture as long as such Indebtedness is non-recourse
to the Borrower or any other Restricted Subsidiary of the Borrower (other than a
Restricted Subsidiary the sole assets of which are the equity interests in one
or more joint ventures); provided that notwithstanding the foregoing joint
ventures may create, incur or assume Indebtedness with recourse to the Borrower
or any other Restricted Subsidiary of the Borrower not to exceed $50,000,000 in
an aggregate principal amount at any time;

 

53



--------------------------------------------------------------------------------

(j) Indebtedness incurred by any Foreign Subsidiary in an aggregate outstanding
principal amount for all such Foreign Subsidiaries at the close of business on
any day not to exceed $50,000,000;

(k) secured Indebtedness of the Borrower or any Restricted Subsidiaries (which
may be guaranteed by the Guarantors) containing, in the good faith judgment of
the Borrower, then current market terms and conditions for similarly situated
companies (but which terms and conditions shall not directly and explicitly
restrict the ability of the Group Members to perform their obligations under the
Loan Documents in any material respect or the ability of the Borrower to repay
the Loans); provided that (i) subject to Section 1.3(g) (to the extent
applicable) immediately after giving effect to the incurrence of any such
Indebtedness and the use of proceeds thereof the Consolidated Secured Leverage
Ratio, calculated on a pro forma basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements have been delivered,
would not exceed 2.75:1.00, (ii) in the case of syndicated or bilateral credit
agreements, indentures or note purchase agreements, any negative or financial
covenants applicable to such agreements that are more restrictive (with respect
to any indenture or note purchase agreement, taken as a whole) than those
contained in this Agreement shall be deemed to be incorporated in this
Agreement, mutatis mutandis, (iii) the final scheduled maturity date of such
Indebtedness is no earlier than the Revolving Termination Date and the weighted
average life to maturity of such Indebtedness is equal to or longer than the
remaining average weighted life of the Revolving Facility (other than for
nominal amortization of 5% or less of the principal amount of such Indebtedness
per year) and (iv) such Indebtedness shall not be guaranteed by any Person that
is not a Guarantor and shall not be secured by any assets other than the
Collateral; provided, further, any Indebtedness incurred by a Restricted
Subsidiary that is not a Guarantor shall, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Guarantor in reliance on
clause (o), not exceed $100,000,000 at any one time outstanding;

(l) Indebtedness of the Borrower or any of its Restricted Subsidiaries acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness); provided that
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition;

(m) contingent obligations with respect to customary indemnification obligations
in favor of sellers (and Affiliates or assignees thereof) in connection with
Acquisitions permitted under Section 7.7 and purchasers (and Affiliates or
assignees thereof) in connection with Dispositions permitted under Section 7.5;

(n) provided that no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof, Indebtedness which serves to refund,
replace, extend repurchase, redeem or refinance any Indebtedness permitted under
paragraphs (d), (e), (k), (l) or (o) of this Section, or any Indebtedness issued
to so refund, replace, extend, repurchase or refinance such Indebtedness,
including, in each case, additional Indebtedness incurred to pay premiums
(including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Permitted Refinancing Indebtedness”) at
or prior to its respective maturity; provided, however, that:

(i) the weighted average life to maturity of such Permitted Refinancing
Indebtedness shall not be shorter than the weighted average life to maturity of
such refinanced Indebtedness at the time of such refunding or refinancing;

(ii) to the extent such Permitted Refinancing Indebtedness refinances
Indebtedness subordinated or pari passu to the Obligations, such Permitted
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refunded or refinanced;

(iii) such Permitted Refinancing Indebtedness shall not be in a principal amount
in excess of the principal amount of, premium, if any, accrued interest on, and
related fees and expenses of, the Indebtedness being refunded, replaced,
extended, repurchased, redeemed or refinanced (including any premium, expenses,
costs and fees incurred in connection with such refund, replacement or
refinancing);

 

54



--------------------------------------------------------------------------------

(iv) the obligors in respect of such Permitted Refinancing Indebtedness
(including in their capacities as primary obligor and guarantor) were obligors
in respect of the Indebtedness being refinanced; and

(v) any Liens securing such Permitted Refinancing Indebtedness are not extended
to any property which does not secure the Indebtedness being refinanced and, if
the Liens securing the Indebtedness being refinanced are subject to
intercreditor arrangements with the Lenders, any Liens securing such Permitted
Refinancing Indebtedness are subject to intercreditor arrangements at least as
favorable (taken as a whole) to the Administrative Agent and the Lenders as the
intercreditor arrangements applicable to the Indebtedness being refinanced; and

(o) unsecured Indebtedness of the Borrower or any of its Restricted Subsidiaries
and unsecured Guarantee Obligations of any Guarantor in respect of such
unsecured Indebtedness; provided that (i) no Event of Default exists or would
result from the incurrence thereof and (ii) subject to Section 1.3(g) (to the
extent applicable) immediately after giving effect to the incurrence of any such
Indebtedness and the use of proceeds thereof, the Consolidated Leverage Ratio,
calculated on a pro forma basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements have been delivered
prior thereto, would not exceed 3.00:1.00; provided, that (x) such Indebtedness
shall not be guaranteed by any Person that is not a Guarantor and (y) any
Indebtedness incurred by a Restricted Subsidiary that is not a Guarantor shall,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Guarantor in reliance on clause (k), not exceed $100,000,000 at any one time
outstanding.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon (x) any
Excluded Real Property (other than with respect to clauses (a), (b), (e), (i),
(j), (k), (p) or (q) below) or (y) any of its other property, whether now owned
or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that reserves with respect thereto (if
required by, and to the extent required by, GAAP) are maintained on the books of
the Borrower or its Restricted Subsidiaries, as the case may be, in conformity
with GAAP (or, in the case of Foreign Subsidiaries, generally accepted
accounting principles in effect from time to time in their respective
jurisdiction of organization);

(b) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, supplier, construction or other like Liens in the ordinary course
of business that are not overdue for a period of more than 45 days or that are
being bonded or contested in good faith by appropriate proceedings;

(c) (i) pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other social security legislation and similar laws or
regulations, and (ii) Liens (A) of a collecting bank arising in the ordinary
course of business under Section 4-210 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon or
(B) in favor of a banking institution or financial intermediary, encumbering
amounts credited to deposit or securities accounts (including the right of
set-off) arising in the ordinary course of business in connection with the
maintenance of such accounts;

(d) pledges and deposits to secure the performance of bids, contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds, utility payments and other obligations of a like
nature incurred in the ordinary course of business;

(e) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, mortgage rights, easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, do not materially interfere with the ordinary conduct of the
business of the Borrower or its Subsidiaries, taken as a whole;

(f) Liens in existence on the Closing Date and listed on Schedule 7.3(f) and
extensions, renewals and replacements of any such Liens so long as the principal
amount of Indebtedness or other obligations secured thereby is not increased and
so long as such Liens are not extended to any other property of the Borrower or
any of its Restricted Subsidiaries;

 

55



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of the Borrower or any other Restricted
Subsidiary incurred pursuant to Section 7.2(e) to finance the acquisition of
fixed or capital assets; provided that (i) such Liens shall be created within 90
days of the acquisition of such fixed or capital assets, (ii) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness and proceeds thereof and (iii) the amount of Indebtedness secured
thereby is not increased and extensions, renewals and replacements of any such
Liens so long as the principal amount of Indebtedness or other obligations
secured thereby is not increased and so long as such Liens are not extended to
any other property of the Borrower or any of its Restricted Subsidiaries;

(h) Liens (i) created pursuant to the Loan Documents or (ii) granted in favor of
an Issuing Lender pursuant to arrangements designed to eliminate such Issuing
Lender’s risk with respect to any Defaulting Lender’s or Defaulting Lenders’
participation in Letters of Credit, as contemplated by Section 2.20;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Restricted Subsidiary in the ordinary course of its
business and covering only the assets so leased;

(j) Liens with respect of leases, licenses, sublicenses or subleases granted to
others not interfering in any material respect with the businesses of the
Borrower or any of its Subsidiaries;

(k) Liens with respect to operating leases not prohibited under this Agreement
and entered into in the ordinary course of business;

(l) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) 5.0% of Consolidated Assets as
determined as of the last day of the most recent fiscal period for which
financial statements have been delivered hereunder prior to the incurrence
thereof;

(m) Liens on the assets of Foreign Subsidiaries securing Indebtedness permitted
under Section 7.2(j);

(n) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(o) Liens on the assets of joint ventures and their Subsidiaries (and Restricted
Subsidiaries the sole assets of which are the equity interests in one or more
joint ventures) securing obligations of such Persons that are not prohibited by
Section 7.2;

(p) attachment, judgment or other similar Liens securing judgments or decrees
not constituting an Event of Default under Section 8.1(h) or securing appeal or
other surety bonds related to such judgments or decrees;

(q) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business;

(r) statutory Liens and rights of offset, revocation, refund or chargeback
arising in the ordinary course of business of the Borrower and its Restricted
Subsidiaries;

(s) [Reserved];

 

56



--------------------------------------------------------------------------------

(t) pledges of cash or Cash Equivalents or deposits of cash or Cash Equivalents
made to support any obligations of the Group Members (including cash collateral
to secure obligations under letters of credit permitted pursuant to
Section 7.2(h)) so long as (without duplication) the sum of (i) the aggregate
undrawn face amount of letters of credit permitted pursuant to Section 7.2(h)
above, (ii) any unreimbursed obligations in respect of letters of credit
permitted pursuant to Section 7.2(h) above and (iii) the aggregate amount of
such pledges and deposits does not exceed the limit set forth in Section 7.2(h);

(u) Liens on the Collateral securing Indebtedness (and interest and related
obligations) permitted under clause (k) of Section 7.2 as long as such Liens are
subject to a Market Intercreditor Agreement or an intercreditor agreement
otherwise reasonably satisfactory to the Administrative Agent;

(v) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Restricted Subsidiary of the Borrower in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 7.2(l), and (ii) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Borrower or any of its
Restricted Subsidiaries and extensions, renewals and replacements of any such
Liens so long as the principal amount of Indebtedness or other obligations
secured thereby is not increased and so long as such Liens are not extended to
any other property of the Borrower or any of its Restricted Subsidiaries;

(w) Liens resulting from cash pooling and cash management arrangements entered
into in the ordinary course of business;

(x) Liens arising in connection with Escrow Funding Arrangements;

(y) Liens securing Indebtedness incurred to finance deferred insurance premiums
permitted under Section 7.2(f), provided that such Liens shall be permitted only
with respect to unearned premiums and dividends which may become payable under
the relevant insurance policies and loss payments which reduce the unearned
premiums under such insurance policies; and

(z) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary may be merged, consolidated with or into or transferred to
the Borrower (provided that the Borrower shall be the continuing or surviving
Person) or with, into or to any Guarantor (provided that the Guarantor shall be
the continuing or surviving Person or simultaneously therewith, the continuing
Person shall become a Guarantor);

(b) any Subsidiary that is not a Loan Party may be merged, consolidated,
amalgamated, liquidated, wound-up or dissolved or all or substantially all of
its property or business Disposed of with, into or to a Restricted Subsidiary
that is not a Loan Party;

(c) any Restricted Subsidiary may Dispose of any or all of its assets to the
Borrower or any Guarantor (upon voluntary liquidation or otherwise);

(d) any Disposition otherwise permitted pursuant to Section 7.5 may be
completed; and

(e) any Permitted Acquisition otherwise permitted pursuant to Section 7.7 may be
completed.

 

57



--------------------------------------------------------------------------------

7.5 Disposition of Property. Dispose of any of its property, including
Intellectual Property, whether now owned or hereafter acquired, or, in the case
of any Restricted Subsidiary, issue or sell any shares of such Restricted
Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of property that the Borrower or any Restricted Subsidiary
reasonably determines is obsolete, surplus, worn out, or no longer useful in its
business, or is replaced in the ordinary course of business, including the lease
or sublease of excess or unneeded real property;

(b) the Disposition of inventory, internally manufactured test systems or cash
or Cash Equivalents in the ordinary course of business;

(c) Dispositions permitted by Section 7.4, Restricted Payments permitted by
Section 7.6 and Investments permitted by Section 7.7;

(d) the Disposition or issuance of any Restricted Subsidiary’s Capital Stock to
the Borrower or any Guarantor;

(e) assignments and licensing and cross-licensing arrangements of technology or
other Intellectual Property in the ordinary course of business or the
discontinuance, forfeiture, abandonment or other disposition of any item of
Intellectual Property in the exercise of the Borrower’s or the applicable
Restricted Subsidiary’s reasonable business judgment;

(f) the Disposition of any property or assets, or the issuance of any Restricted
Subsidiaries’ Capital Stock, (i) to any Loan Party and (ii) by any Restricted
Subsidiary that is not a Guarantor to any other Restricted Subsidiary that is
not a Guarantor;

(g) transfers of property as a result of any Recovery Event;

(h) leases, occupancy agreements and subleases of property in the ordinary
course of business;

(i) the Disposition of receivables and customary related assets pursuant to
factoring programs on customary market terms for such transactions and with
respect to receivables of, and generated by, Foreign Subsidiaries;

(j) the Disposition of other property (other than receivables and customary
related assets) having a net book value not to exceed 10.0% of Consolidated
Assets (as determined as of the last day of the most recent fiscal period for
which financial statements have been delivered hereunder prior to the
Disposition thereof) in the aggregate during any fiscal year of the Borrower;

(k) Disposition of assets acquired pursuant to a Permitted Acquisition that
constitute “non-core assets” within 365 days after the consummation of such
Permitted Acquisition; provided, that not less than 75% of the aggregate sale
price from such Disposition shall be paid in cash or Cash Equivalents;

(l) Dispositions of Unrestricted Subsidiaries; and

(m) discounts, adjustments or forgiveness of accounts receivable and other
contract claims in the ordinary course of business or in connection with
collection or compromise thereof.

7.6 Restricted Payments. (A) Declare or pay any dividend (other than dividends
payable solely in Qualified Stock of the Person making such dividend) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Restricted Subsidiary
of the Borrower, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any Restricted Subsidiary of
the Borrower; or (B) make or offer to make any

 

58



--------------------------------------------------------------------------------

payment, prepayment, repurchase or redemption of or otherwise defease or
segregate funds with respect to the principal of any Junior Indebtedness (other
than (i) scheduled payments of principal, (ii) customary mandatory prepayments,
mandatory repurchases and mandatory redemptions and (iii) refinancing thereof
from the Net Cash Proceeds of Indebtedness permitted by Section 7.2 or Capital
Stock of the Borrower other than Disqualified Capital Stock) ((A), and (B),
collectively, “Restricted Payments”), except that:

(a) any Restricted Subsidiary may make Restricted Payments to any Loan Party;

(b) any Restricted Subsidiary may make Restricted Payments to the Group Member
that is its parent company so long as, in the case of any Restricted Payment
made by a Loan Party, such parent company is also a Loan Party;

(c) any Restricted Subsidiary may make Restricted Payments with respect to the
Capital Stock of such Restricted Subsidiary; provided that each Group Member
shareholder of such Restricted Subsidiary receives at least its ratable share
thereof;

(d) the Borrower may make Restricted Payments of the type described in clause
(A) set forth in the introductory paragraph of this Section 7.6, within 60 days
after the date of declaration thereof, as long as at such declaration date
(x) no Default or Event of Default existed (or would exist if such Restricted
Payment were made on such date) and (y) subject to Section 1.3(g) (to the extent
applicable) giving pro forma effect to such declared Restricted Payment, the
Borrower shall be in compliance with Section 7.1, calculated on a pro forma
basis for the period of four consecutive fiscal quarters ended prior to such
declaration date for which financial statements have been delivered hereunder
prior thereto;

(e) as long as (x) no Default or Event of Default exists immediately before or
after giving effect thereto, (y) subject to Section 1.3(g) (to the extent
applicable) immediately after giving effect to such Restricted Payment, the
Borrower shall be in compliance with Section 7.1(b) (calculated on pro forma
basis for the period of four consecutive fiscal quarters most recently ended for
which financial statements have been delivered hereunder prior thereto), and
(z) subject to Section 1.3(g) (to the extent applicable) after giving effect to
such Restricted Payment, the Consolidated Leverage Ratio, calculated on pro
forma basis for the period of four consecutive fiscal quarters most recently
ended for which financial statements have been delivered hereunder prior
thereto, would not exceed 2.25:1.00, the Borrower may make Restricted Payments
of the type described in clause (B) set forth in the introductory paragraph of
this Section 7.6;

(f) the Borrower and its Restricted Subsidiaries may make Investments permitted
by Section 7.7;

(g) the Borrower may deliver common stock or preferred stock or other equity
securities that constitute Qualified Stock of the Borrower to holders upon
conversion or exchange of any convertible preferred stock of the Borrower; and

(h) the Borrower may enter into any Permitted Bond Hedge Transaction.

7.7 Investments. Make any Investment except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash or Cash Equivalents;

(c) Guarantee Obligations (of Indebtedness or otherwise) not prohibited by
Section 7.2;

(d) loans and advances to employees or directors of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses);

 

59



--------------------------------------------------------------------------------

(e) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.5(j);

(f) intercompany Investments by (i) any Group Member in the Borrower or any
Person that, prior to such investment, is a Guarantor, (ii) by any Subsidiary
that is not a Guarantor in any other Subsidiary that is not a Guarantor, (iii) a
Loan Party consisting of the contribution or transfer of Capital Stock of a
Foreign Subsidiary held by such Loan Party to a Foreign Subsidiary and (iv) by
any Loan Party in any Subsidiary that is not a Loan Party; provided that the
aggregate amount of Investments permitted under clause (iv) shall not exceed
5.0% of Consolidated Assets as determined as of the last day of the most recent
fiscal quarter for which financial statements have been delivered hereunder
prior to the making thereof;

(g) Investments consisting of Indebtedness permitted by Section 7.2 (other than
clause (b) thereof);

(h) prepaid expenses and lease, utility, workers, compensation, performance and
other similar deposits made in the ordinary course of business;

(i) Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;

(j) Investments listed on Schedule 7.7(j);

(k) Swap Agreements permitted by Section 7.9;

(l) Investments in connection with actual or contemplated Permitted
Acquisitions; provided that the aggregate amount of Investments permitted under
this clause (l) in non-Loan Parties and/or in Persons that do not become Loan
Parties in accordance with Section 6.9 shall not exceed 25% of Consolidated
Assets as determined as of the last day of the most recent fiscal quarter for
which financial statements have been delivered hereunder prior to the making
thereof;

(m) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount not to exceed 10.0% of Consolidated Assets as determined as of
the last day of the most recent fiscal quarter for which financial statements
have been delivered hereunder prior to the making thereof;

(n) Investments permitted by Section 7.6; and

(o) Investments by the Borrower in any Permitted Bond Hedge Transaction.

7.8 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than transactions among Group Members) unless such transaction (a) is
otherwise permitted under this Agreement, (b) is upon fair and reasonable terms
substantially as favorable to the relevant Group Member than would be obtainable
in a comparable arm’s length transaction with a Person that is not an Affiliate;
or (c) involves any Lender or Agent (or their Affiliates) in its capacity as
Lender or Agent under this Agreement.

7.9 Swap Agreements. Enter into any Swap Agreement for speculative purposes
(rather than risk mitigation); provided, however, that for the avoidance of
doubt this Section 7.9 shall not prohibit any Permitted Call Spread Transaction.

7.10 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31.

 

60



--------------------------------------------------------------------------------

7.11 Negative Pledge Clauses. Enter into or permit to exist or become effective
any agreement that prohibits or limits (other than a dollar limit; provided that
such dollar limit is sufficient in amount to allow at all times the Liens to
secure the obligations under the Loan Documents in full) the ability of the
Borrower or any Domestic Subsidiary that is a Restricted Subsidiary to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby or any other secured
obligation permitted by Section 7.3(c), (d), (g), (t), or (v) (in which case,
any prohibition or limitation shall only be effective against (x) in the case of
purchase money Liens or Capital Lease Obligations, the assets financed thereby
and proceeds thereof and (y) in the case of other secured obligations, the
specific assets subject to the Lien securing such obligation), (c) (i) any
agreements governing Indebtedness permitted by Section 7.2(k) and any Guarantee
Obligations with respect thereto or any Permitted Refinancing Indebtedness in
respect thereof (provided that such prohibitions or limitations contained in any
agreement referred to in this clause (c)(i) are not materially more restrictive,
when taken as a whole, than Section 7.3 hereof) and (ii) any agreement governing
any Indebtedness existing as of the Closing Date and any agreement governing any
Permitted Refinancing Indebtedness of such Indebtedness existing as of the
Closing Date (provided that such prohibitions or limitations contained therein
are not materially more restrictive, when taken as whole, than those (if any) in
the agreement governing such Indebtedness as of the Closing Date), (d) customary
provisions in joint venture agreements and similar agreements and any agreement
with respect to Indebtedness primarily incurred to finance the acquisition of an
interest in a joint venture that restrict the transfer or encumbrance of assets
of, or equity interests in, the applicable joint ventures, (e) any agreement
governing letters of credit issued in accordance with Section 7.2(h) or any
Specified Swap Agreement or Specified Cash Management Agreement containing
provisions not more restrictive that the provisions of this Agreement,
(f) licenses or sublicenses by the Borrower and its Restricted Subsidiaries of
Intellectual Property in the ordinary course of business (in which case, any
prohibition or limitation shall only be effective against the Intellectual
Property subject thereto), (g) customary restrictions in any agreements
governing Indebtedness of a joint venture which prohibit the pledge of the
assets of, or equity interests in, such joint venture, (h) customary
restrictions and conditions contained in any agreement relating to the
Disposition of any property permitted under or not prohibited by Section 7.5
pending the consummation of such Disposition and (i) restrictions that exist in
any agreement in effect at the time a Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary and such restriction applies only to the
assets of such Subsidiary.

7.12 Clauses Restricting Subsidiary Distributions. Enter into or permit to exist
or become effective any contractual consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to (a) make Restricted Payments in respect
of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Loan Party, (b) make loans or
advances to, or other Investments in, the Borrower or any other Loan Party or
(c) transfer any of its assets to the Borrower or any other Loan Party, except
for such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, any agreements governing
Indebtedness permitted by Section 7.2(k) or (o) and any agreement governing
Permitted Refinancing Indebtedness in respect thereof (provided that such
prohibitions or limitations contained therein, when taken as a whole, are not
materially more restrictive than the equivalent restrictions in this Agreement)
and any agreement governing any Indebtedness existing as of the Closing Date and
any agreement governing any Permitted Refinancing Indebtedness of such
Indebtedness existing as of the Closing Date (provided that such prohibitions or
limitations contained therein are, when taken as a whole, are not materially
more restrictive than those in the agreement governing such Indebtedness as of
the Closing Date), (ii) customary provisions in joint venture agreements and
similar agreements that restrict the transfer of equity interests in joint
ventures (in which case such restrictions shall relate only to assets of, or
equity interests in, such joint venture or any holding company which may hold
the Capital Stock of such joint venture), (iii) any restrictions regarding
licenses or sublicenses by the Borrower and its Restricted Subsidiaries of
Intellectual Property in the ordinary course of business (in which case such
restriction shall relate only to such Intellectual Property); (iv) restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the capital stock or assets of any Restricted Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
capital stock or assets to be sold and such sale is permitted hereunder,
(v) with respect to restrictions described in clause (a) of this Section 7.12,
restrictions contained in agreements governing Indebtedness permitted by
Section 7.2 hereof, (vi) with respect to restrictions described in clause (c) of
this Section 7.12, restrictions contained in agreements governing Indebtedness
permitted by Section 7.2(i) (as long as such restrictions apply to the property
financed thereby) and (k) hereof (as

 

61



--------------------------------------------------------------------------------

long as such restrictions apply only to the assets of the applicable joint
venture), (vii) any restriction existing by reason of any holder of a Lien
permitted by Section 7.3 restricting the transfer of the property subject
thereto, (viii) any restriction and condition contained in any agreement
relating to the Disposition of any property not prohibited by Section 7.5
pending the consummation of such Disposition, (ix) any restriction in any
agreement in effect at the time a Subsidiary becomes a Subsidiary, so long as
such agreement was not entered into in connection with or in contemplation of
such person becoming a Subsidiary, (x) any restriction in any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition and
permitted pursuant to Section 7.2(l), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person or the properties or assets of the Person so acquired, and (xi) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (iv), (ix) or (x) above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing; provided further that this Section 7.12 shall not apply to
encumbrances or restrictions pursuant to the terms governing Indebtedness of any
Foreign Subsidiary provided that such encumbrances or restrictions shall be
limited to the assets of such Foreign Subsidiary.

7.13 Lines of Business. Enter into any material business, either directly or
through any Restricted Subsidiary, except for those businesses (a) in which the
Borrower and its Restricted Subsidiaries are engaged on the date of this
Agreement or are identified on Schedule 7.13 or (b) that are reasonably related,
incidental, ancillary, complementary (including related, complementary,
synergistic or ancillary technologies) or similar thereto, or a reasonable
extension, development or expansion thereof.

7.14 Use of Proceeds. Use the proceeds of the Loans for purposes other than
those described in Section 4.15.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing on or after the occurrence of the Closing Date:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Group Member
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Group Member shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.5 of
the Guarantee and Collateral Agreement; or

(d) any Group Member shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 consecutive days after notice thereof
from the Administrative Agent or the Required Lenders to the Borrower; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation with respect to principal
of any Indebtedness described in clause (a), (c) or (e) of the definition
thereof, but excluding the Loans or any intercompany Indebtedness) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any

 

62



--------------------------------------------------------------------------------

interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (excluding, in the case of any Permitted Convertible
Indebtedness, any event or condition that would permit the holder or beneficiary
of such Permitted Convertible Indebtedness to convert such Permitted Convertible
Indebtedness into cash, shares of the Borrower’s common stock or a combination
thereof, in each case to the extent permitted hereunder), the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount (or the Net Mark-to-Market Exposure, as applicable) of which
exceeds in the aggregate $20,000,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 consecutive days; or (iii) there shall be commenced against any
Group Member any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Board of
Directors of the Borrower shall authorize any action set forth in clause
(i) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

(g) (i) an ERISA Event shall have occurred; (ii) a trustee shall be appointed by
a United States district court to administer any Single Employer Plan, (iii) the
PBGC shall institute proceedings to terminate any Single Employer Plan(s);
(iv) any Loan Party or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner; or
(v) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
imposing thereon in the aggregate a liability (excluding any amounts paid or
covered by insurance as to which the relevant insurance company has not denied
coverage) of $20,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof; or

(i) any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or Liens created by the Loan Documents with respect to a material
portion of the Collateral shall cease to be enforceable and of the same effect
and priority purported to be created thereby, other than, in any such case, by
reason of the release thereof in accordance with the terms of the Loan
Documents; or

(j) a Change of Control shall have occurred;

 

63



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (f) above with respect to the Borrower, the Commitments shall
automatically and immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of Reimbursement
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of
Reimbursement Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent and the Collateral Agent as the collateral
agent of such Lender under this Agreement and the other Loan Documents, and each
such Lender irrevocably authorizes each of the Administrative Agent and the
Collateral Agent, in its capacity as such, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent and Collateral Agent, as applicable, by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent and the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent, as applicable.

9.2 Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in fact selected by it with reasonable care. The exculpatory
provisions of this Agreement and of the other Loan Documents shall apply to any
such agent or attorney-in-fact and to their Related Parties (as defined below).

9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, advisors, attorneys in fact, controlling persons
or affiliates (collectively, the “Related Parties”) shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence, willful misconduct or material breach of any Loan Document) or
(ii) responsible in any manner to any

 

64



--------------------------------------------------------------------------------

of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

9.4 Reliance by Agents. The Agents and their Related Parties shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, facsimile
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Agents. The Agents and their Related Parties may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Agents and their Related Parties shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agents and their Related
Parties shall in all cases be fully protected from the Lenders in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless such Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. If an Agent receives such a notice, such Agent shall give notice
thereof to the Lenders. The Agents shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Agents shall have received such directions, the Agents may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as they shall deem advisable in
the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their Related Parties have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Agents or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.

 

65



--------------------------------------------------------------------------------

9.7 Indemnification. The Lenders agree to indemnify each Agent and its Related
Parties (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
(including reasonable attorneys’ fees and expenses) whatsoever at any time
(whether before or after the payment of the Loans) imposed on, incurred by or
asserted against such Agent Indemnitee to the extent relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, willful misconduct or material breach of any Loan
Document. The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Group Member as though such Agent were not an Agent. With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include the each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit. The Administrative Agent
may in its discretion resign as Collateral Agent, Issuing Lender and/or
Swingline Lender at any time it resigns as Administrative Agent.

9.10 Execution of Loan Documents. The Lenders hereby empower and authorize the
Agents, on behalf of the Lenders, to execute and deliver to the Group Members
the other Loan Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Loan Documents, including, without limitation, any intercreditor agreement
contemplated hereby. Each Lender agrees that any action taken by the Agents or
the Required Lenders (or any other instructing group of Lenders specified by
this Agreement) in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Agents or the Required Lenders (or any other
instructing group of Lenders specified by this Agreement) of their respective
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

9.11 Collateral Agent. (a) The provisions of Section 9 that apply to the
Administrative Agent shall apply, mutatis mutandis, to the Collateral Agent and
to any successor Collateral Agent, as applicable; provided that, notwithstanding
anything herein to the contrary, the Collateral Agent shall have the right to
appoint a successor to itself as Collateral Agent from among the Lenders without
the consent of any Lender (other than the Lender so appointed).

 

66



--------------------------------------------------------------------------------

(b) The Collateral Agent is authorized on behalf of all the Lenders, without the
necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain a perfected security interest in
and Liens upon the Collateral granted pursuant to the Loan Documents. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder or under any of the other Loan
Documents, the Collateral Agent shall not have any duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, trades or other matters relative to any Collateral, whether or not
the Collateral Agent is deemed to have knowledge of such matters, or as to
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral (including the filing of UCC financing
and continuation statements). The Collateral Agent shall be deemed to have
exercised appropriate and due care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which other collateral agents accord similar
property.

9.12 No Other Duties. None of the Arrangers, the Joint Bookrunners, the
Co-Documentation Agents or the Syndication Agent identified on the cover page of
the Agreement shall have any duties or responsibilities hereunder in their
capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
otherwise specifically provided for in this Agreement or other Loan Document.
The Required Lenders and each Loan Party party to the relevant Loan Document
may, or, with the written consent of the Required Lenders, the Administrative
Agent or the Collateral Agent, as the case may be, and each Loan Party party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
(including amendments and restatements) for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any principal amortization payment in respect of
any Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders), (y) in connection with the waiver or extension of any
mandatory prepayment hereunder, and (z) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, in each case without the written consent
of all Lenders; (iv) amend, modify or waive any provision of Section 9 or any
other provision of any Loan Document that affects the Administrative Agent
without the written consent of the Administrative Agent; (v) except as provided
herein, release all or substantially all of the Collateral securing the
Obligations or release all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the consent of each Lender; (vi) amend, modify or waive any provision of
Section 2.2 or 2.3 without the written consent of each Swingline Lender;
(vii) release the Borrower from all or substantially all of its obligations
under the Guarantee and Collateral Agreement without the written consent of all
Lenders, (viii) amend, modify or waive any pro rata or sharing provisions of
Sections 2.14 and 10.7(a) without the written consent of each Lender directly
affected thereby, (ix) amend, modify or waive Section 6.5 of the Guarantee and
Collateral Agreement without the written consent of each Lender directly
negatively affected thereby or (x) amend, modify or waive any provision of
Section 3 without the written consent of the Issuing Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents
and all future holders of the Loans. In the case of any

 

67



--------------------------------------------------------------------------------

waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

(b) The Borrower shall be permitted to replace any Lender that requests, on
behalf of itself or any Participant, any payment under Section 2.15 or 2.16, for
whom it becomes illegal to make Eurodollar Loans pursuant to Section 2.22 or
that does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained) or
any Lender that becomes a Defaulting Lender, or any Lender that does not accept
any Extension Offer or any Lender under a Refinanced Facility that does not
participate in the applicable Replacement Facility, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iii) the Borrower shall be liable to such replaced
Lender under Section 2.17 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (iv) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
processing and recordation fee referred to therein) or in accordance with other
procedures reasonably established by the Administrative Agent (which may include
a deemed assignment by the replaced Lender rather than execution and delivery of
an Assignment and Assumption) and (vi) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

(c) Notwithstanding the foregoing, this Agreement may be amended or amended and
restated (x) with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing of all or a portion of the Loans outstanding under an
Incremental Term Facility or any prior Replacement Facility (“Refinanced Term
Loans”) with a replacement term loan tranche hereunder which shall be Loans
hereunder (“Replacement Term Loans”); provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans plus fees and expenses in connection
therewith, (ii) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the Refinanced Term Loans) and (iii) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or, taken as a whole, less favorable to the Lenders providing, such Replacement
Term Loans than those applicable to such Refinanced Term Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of any Loans in effect immediately prior
to such refinancing and (y) with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the relevant Replacement Revolving
Loans (as defined below) to permit the refinancing of any Refinanced Term Loans
or the Revolving Facility (“Refinanced Revolving Facility” and collectively with
Refinanced Term Loans, “Refinanced Facilities”) with a replacement revolving
facility hereunder (“Replacement Revolving Facility” and collectively with
Replacement Term Loans, “Replacement Facilities”); provided that (i) the
aggregate principal amount of such Replacement Revolving Facility shall not
exceed the aggregate principal amount of such Refinanced Term Loans or Total
Revolving Commitments, as applicable, plus fees and expenses in connection
therewith, (ii) the final maturity date of such Replacement Revolving Facility
shall be no earlier than the final maturity date of the Refinanced Term Loans or
the Revolving Termination Date, as applicable, (iii) if refinancing or replacing
Refinanced Term Loans, the Replacement Revolving Facility shall be fully drawn
on the closing date thereof and the proceeds of the Replacement Revolving
Facility shall be used to repay the outstanding Refinanced Term Loans, (iv) if
refinancing or replacing a Refinanced Revolving Facility, the Replacement
Revolving Facility shall refinance or replace the entire Refinanced Revolving
Facility and shall be drawn on the closing date thereof to the extent necessary
to repay, and the proceeds of such draw under the Replacement Revolving Facility

 

68



--------------------------------------------------------------------------------

shall be used to the extent necessary to repay, the outstanding amounts under
the Refinanced Revolving Facility and (v) the Replacement Revolving Facility
shall be on terms and pursuant to documentation to be determined by the
Borrower, the Administrative Agent and the Persons willing to provide such
Replacement Revolving Facility; provided that to the extent such terms and
documentation are not consistent with the applicable Refinanced Facility (other
than with respect to pricing) they shall be reasonably satisfactory to the
Administrative Agent.

(d) In addition, notwithstanding the foregoing, this Agreement, including this
Section 10.1, and the other Loan Documents may be amended (or amended and
restated) pursuant to Section 2.19 to add any Incremental Facility to this
Agreement and (a) to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement (including the rights of the
lenders under Incremental Facility to share ratably with the Revolving Facility
in prepayments pursuant to Sections 2.7 and 2.8), the Guaranty and Collateral
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof, (b) to include appropriately the Lenders holding
such credit facility in any determination of the Required Lenders and (c) to
amend other provision of the Loan Documents so that the Incremental Facility is
appropriately incorporated (including this Section 10.1).

(e) Notwithstanding anything to the contrary contained in this Section 10.1, the
Administrative Agent and the Borrower, in their sole discretion, may
collectively amend, modify or supplement any provision of this Agreement or any
other Loan Document to (i) amend, modify or supplement such provision or cure
any ambiguity, omission, mistake, error, defect or inconsistency, so long as
such amendment, modification or supplement does not directly and adversely
affect the obligations of any Lender or Issuing Lender and (ii) permit
additional Domestic Subsidiaries (excluding any U.S. Pass Through Foreign
Holdcos) of the Borrower to guarantee the Obligations and/or provide Collateral
therefor. Such amendments shall become effective without any further action or
consent of any other party to any Loan Document. Upon the request of the
Borrower, the Administrative Agent shall release any Guarantor from the
Guarantee and Collateral Agreement if such Guarantor ceases to qualify as a
Guarantor (in accordance with the definition of such term as provided herein).

(f) Notwithstanding the foregoing, this Agreement may be amended in accordance
with Section 2.21 (including as contemplated by an Extension Agreement in
accordance with Section 2.21 evidencing Extension Permitted Amendments).

(g) Notwithstanding the foregoing, Schedule 1.2 may be unilaterally amended by
the Borrower to remove entries therefrom (but not, for the avoidance of doubt,
to add entries thereto).

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower, the Administrative Agent and
the Collateral Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Borrower: Teradyne, Inc. 600 Riverpark Drive North Reading, Massachusetts
01864 Attention: Greg Beecher, Chief Financial Officer Telecopy: (978) 370-2290
Telephone: (978) 370-2700 Email: greg.beecher@teradyne.com

 

69



--------------------------------------------------------------------------------

With copies to (which shall not constitute a notice hereunder): Teradyne, Inc.
600 Riverpark Drive North Reading, Massachusetts 01864 Attention: Charles J.
Gray, Vice President and General Counsel Telecopy: (978) 370-2290 Telephone:
(978) 370-1189 Email: charles.gray@teradyne.com and Jones Day 222 East 41st
Street New York, New York 10017 Attention: Charles N. Bensinger, III Telecopy:
(212) 755-7306 Telephone: (212) 326-3797 Email: cnbensinger@jonesday.com
Administrative Agent, Issuing Lender and Notices (other than Requests for
Extensions of Credit): Swingline Lender: Barclays Bank PLC Bank Debt Management
Group 745 Seventh Avenue New York, NY 10019 Attn: Teradyne Portfolio Manager:
Luke Syme Telephone: 212-526-3713 Telecopy: 212-526-5115 Email:
luke.syme@barclays.com For Payments and Requests for Extensions of Credit:
Barclays Bank PLC Loan Operations 1301 Avenue of the Americas New York, NY 10019
Attn: Agency Services – Teradyne; May Wong Tel: 212-320-7890 Facsimile:
917-522-0569 Email: xrausloanops5@barclays.com With copies to: Weil, Gotshal and
Manges LLP 767 Fifth Avenue New York, NY 10153 Attention: Daniel Dokos Telecopy:
(212) 310-6862 Telephone: (212) 310-8576 Email: daniel.dokos@weil.com

provided that any notice, request or demand to or upon the Agents or the Lenders
shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

70



--------------------------------------------------------------------------------

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable documented, out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable documented fees and
disbursements of counsel and any financial advisor or third party consultants or
appraisers to and each Agent and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on such other periodic basis as each Agent shall
deem appropriate, (b) to pay or reimburse each Lender, the Issuing Lender, the
Swingline Lenders and each Agent for all its reasonable documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, including in connection with any work-out,
restructuring, forbearance or other amendment providing relief to the Borrower,
the other Loan Documents and any such other documents related thereto, including
the reasonable documented fees and disbursements of counsel and any financial
advisor or third party consultants or appraisers to each Agent and the
reasonable documented fees and disbursements of counsel to the several Lenders;
provided, that, in the case of clause (a), the Borrower shall not be obligated
to reimburse for more than one law firm (and, in addition, if reasonably deemed
necessary by the Administrative Agent, one special counsel and one local counsel
in each relevant jurisdiction outside of which such primary law firm has offices
or is otherwise licensed to practice) as counsel for the Lenders and Agents,
(c) to pay, indemnify, and hold each Lender, the Issuing Lender, the Swingline
Lenders and each Agent harmless from, any and all recording and filing fees, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents related thereto, and (d) to pay,
indemnify, and hold each Lender, the Issuing Lender, the Swingline Lenders, each
Agent and each Arranger and their respective officers, directors, employees,
affiliates, agents, advisors, trustees and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature to the extent arising out of any
litigation, investigation or proceeding with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents and instruments referred to therein,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable documented fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under
any Loan Document regardless of whether an Indemnitee is a party thereto and
regardless of whether brought by the Borrower, its Affiliates or any other
Person or party (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of, or material breach of any Loan Document by,
such Indemnitee or any such Indemnitee’s affiliates or any of its or their
respective officers, directors, employees, affiliates, agents, advisors,
trustees and controlling persons. Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause their respective Subsidiaries not to

 

71



--------------------------------------------------------------------------------

assert, and hereby waive and agree to cause their respective Subsidiaries to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any Indemnitee
unless such rights arise out of conditions created by the gross negligence, or
willful misconduct of, or material breach of any Loan Document by, such
Indemnitee. All amounts due under this Section 10.5 shall be payable not later
than ten Business Days after a reasonably detailed written demand therefor.
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the Borrower as set forth in Section 10.2, or to such other Person
or address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void), (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section and (iii) no Lender
may assign or otherwise transfer its rights or obligations hereunder to any Loan
Party or any of its Affiliates.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below and
subject to paragraph (a)(iii) above, any Lender may assign to one or more
Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (each such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other Person; and provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and

(B) the Administrative Agent,

(C) any Swingline Lender, and

(D) any Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the
Administrative Agent otherwise consents;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more

 

72



--------------------------------------------------------------------------------

credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and their Affiliates and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16 (subject to the requirements thereof, including Section 2.16(f), 2.17 and
10.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with and to the extent permitted by
paragraph (c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of (and stated interest thereon) the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Lender
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower or any Lender (but only, in the case of
a Lender, at the Funding Office and with respect to any entry relating to such
Lender’s Commitments, Loans, L/C Obligations and other Obligations), at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.

 

73



--------------------------------------------------------------------------------

Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7(b) as though it were a Lender; provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. No Participant shall be entitled to the
benefits of Section 2.16 unless such Participant complies with Sections 2.16(d),
(f) and (g) as if it were a Lender.

(iii) If any Lender sells a participation in a Loan, such Lender shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of all participants in the
Loans held by it and the principal amount of (and stated interest thereon) the
portion of the Loan which is the subject of the participation (the
“Participation Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Register to any Person (including the
identity of any participant or any information relating to a participant’s
interest in any Revolving Commitments, Revolving Loans, Letters of Credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Revolving
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. A Loan may be
participated in whole or in part only by registration of such participation on
the Participation Register. Any transfer of such participation may be effected
only by the Registration of such transfer on the Participation Register. The
entries in the Participation Register shall be conclusive absent manifest error
and such Lender shall treat such participants whose name is recorded in the
Participation Register as the owner of such participation for all purposes of
this Agreement, notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (solely in its capacity as Administrative Agent)
shall have no responsibility to maintain a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above. A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation.

(f) No Agent shall have any responsibility or liability for maintaining the list
or identities of, or enforcing provisions related to, Disqualified Assignees.

10.7 Adjustments; Set off. (a) Except to the extent that this Agreement, any
other Loan Document or a court order expressly provides for payments to be
allocated to a particular Lender or Lenders (including assignments made pursuant
to Section 10.6), if any Lender (a “Benefited Lender”) shall, at any time after
the Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, or otherwise), in a greater proportion
(in respect of its pro rata interest) than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion

 

74



--------------------------------------------------------------------------------

of the Obligations owing to each such other Lender, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower or the
Guarantors, any such notice being expressly waived by the Borrower and the
Guarantors to the extent permitted by applicable law, upon any Obligations
becoming due and payable by the Borrower or the Guarantors hereunder (whether at
the stated maturity, by acceleration or otherwise) after the occurrence and
during the continuance of an Event of Default, to set off and appropriate and
apply against such Obligations any and all deposits (general or special, time or
demand, provisional or final but not any trust or fiduciary account), and any
other credits, indebtedness or claims, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender or any branch or agency thereof to or for the credit or the account of
the Borrower or the Guarantors, as the case may be; provided, that if any
Defaulting Lender shall exercise such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Collateral
Agent, the Issuing Lenders and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of an originally executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement, the Agency Fee Letter and the other Loan
Documents represent the entire agreement of the Loan Parties, the Administrative
Agent, the Collateral Agent and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Collateral Agent, or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of (i) any state or federal court of competent
jurisdiction sitting in New York County, New York; and (ii) appellate courts
from any thereof;

 

75



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party or the
Borrower at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided that
nothing in this clause (e) shall limit the indemnity and reimbursement
obligations set forth in this Agreement.

10.13 Acknowledgements. Each Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent, the Collateral Agent, the Arrangers, the
Joint Bookrunners, the Co-Documentation Agents, the Syndication Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Administrative Agent, the Collateral Agent, the
Arrangers, the Joint Bookrunners, the Co-Documentation Agents, the Syndication
Agent and the Lenders, on one hand, and the Loan Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Borrower, and each of the Administrative Agent and the Collateral Agent hereby
agree to take such action, having the effect of (1) releasing, or subordinating
any Lien on, any Collateral or guarantee obligations (i) to the extent necessary
or appropriate to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 10. 1,
(ii) under the circumstances described in paragraph (b) below or (iii) in
connection with the change in status of any Subsidiary which has become an
Excluded Subsidiary or with respect to any Collateral which has become Excluded
Property or (2) in the case of any secured Indebtedness of the Loan Parties
permitted by Section 7.2(k), entry into any Market Intercreditor Agreements or
arrangements reasonably satisfactory to the Administrative Agent in order to
effectuate the intent of Section 7.2(k).

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements and any contingent indemnification obligations)
shall have been paid in full, the Commitments have been terminated and no Letter
of Credit shall be outstanding (unless cash collateralized or supported by a
back to

 

76



--------------------------------------------------------------------------------

back letter of credit reasonably acceptable to the applicable Issuing Bank), the
Collateral shall be released from the Liens created by the Loan Documents, and
all obligations related thereto (other than those expressly stated to survive
such termination) of the Administrative Agent, the Collateral Agent and each
Loan Party shall terminate, all without delivery of any instrument or
performance of any act by any Person.

10.15 Confidentiality. (a) Each of the Agents, the Lender and the Issuing
Lenders agree to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with customary practices); (b) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); (c) to the extent
required by applicable Requirements of Law or regulations or by any subpoena or
similar legal process; (d) to any other party hereto; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section (or as may otherwise be reasonably acceptable to the
Borrower), to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative other transaction under which payments are to be made by reference to
the Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facility or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facility; (h) with the consent of the Borrower; or
(i) to the extent that such Information (x) becomes publicly available other
than as a result of a breach of this Section or any agreement described in
clause (f) above, or (y) becomes available to the Administrative Agent, any
Lender, any Issuing Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to any Agent, any Lender or any Issuing Lender on a non-confidential
basis prior to disclosure by the Borrower or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17 USA Patriot Act. Each Lender that is subject to the USA Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the USA Patriot Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money-laundering rules and regulations, including the USA Patriot Act.

 

77



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

TERADYNE, INC., as Borrower By:

/s/ Gregory Beecher

Name: Gregory Beecher Title: Vice President, Chief Financial Officer and
Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and as Lender By:

/s/ Christina Park

Name: Christina Park Title: Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:

/s/ Robert C. Megan

Name: Robert C. Megan Title: Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Lender By:

/s/ Michael Shuhy

Name: Michael Shuhy Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:

/s/ Min Park

Name: Min Park Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By:

/s/ Debra E. DelVecchio

Name: Debra E. DelVecchio Title: Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE, N.A., as Lender By:

/s/ Justin Kelley

Name: Justin Kelley Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

TERADYNE, INC.

and certain of its Subsidiaries

in favor of

BARCLAYS BANK PLC

as Collateral Agent

Dated as of April 27, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINED TERMS      1   

1.1

  Definitions      1   

1.2

  Other Definitional Provisions      5   

SECTION 2.

  GUARANTEE      5   

2.1

  Guarantee      5   

2.2

  Right of Contribution      6   

2.3

  No Subrogation      6   

2.4

  Amendments, etc. with respect to the Borrower Obligations      6   

2.5

  Guarantee Absolute and Unconditional      7   

2.6

  Reinstatement      7   

2.7

  Payments      7   

2.8

  Keepwell      8   

SECTION 3.

  GRANT OF SECURITY INTEREST      8   

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      9   

4.1

  Title; No Other Liens      9   

4.2

  Perfected First Priority Liens      9   

4.3

  Jurisdiction of Organization; Chief Executive Office      10   

4.4

  Investment Property      10   

4.5

  Intellectual Property      10   

4.6

  Commercial Tort Claims      10   

4.7

  Existence; Compliance with Law      10   

4.8

  Power; Authorization; Enforceable Obligations      11   

SECTION 5.

  COVENANTS      11   

5.1

  Delivery of Instruments, Certificated Securities and Chattel Paper      11   

5.2

  Maintenance of Insurance      11   

5.3

  Payment of Obligations      11   

5.4

  Maintenance of Perfected Security Interest; Further Documentation      12   

5.5

  Changes in Locations, Name, etc      12   

5.6

  Investment Property      13   

5.7

  Intellectual Property      14   

5.8

  Commercial Tort Claims      15   

SECTION 6.

  REMEDIAL PROVISIONS      15   

6.1

  Certain Matters Relating to Receivables      15   

6.2

  Communications with Obligors; Grantors Remain Liable      16   

6.3

  Pledged Stock      16   

6.4

  Proceeds to be Turned Over To Collateral Agent      17   

6.5

  Application of Proceeds      17   

6.6

  Code and Other Remedies      18   

6.7

  Sales of Pledged Stock      18   

6.8

  Deficiency      19   

 

i



--------------------------------------------------------------------------------

SECTION 7.

THE COLLATERAL AGENT   19   

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc   19   

7.2

Duty of Collateral Agent   20   

7.3

Execution of Financing Statements   21   

7.4

Authority of Collateral Agent   21   

SECTION 8.

MISCELLANEOUS   21   

8.1

Amendments in Writing   21   

8.2

Notices   21   

8.3

No Waiver by Course of Conduct; Cumulative Remedies   21   

8.4

Enforcement Expenses; Indemnification   22   

8.5

Successors and Assigns   22   

8.6

Set-Off   22   

8.7

Counterparts   22   

8.8

Severability   23   

8.9

Section Headings   23   

8.10

Integration   23   

8.11

GOVERNING LAW   23   

8.12

Submission To Jurisdiction; Waivers   23   

8.13

Acknowledgements   24   

8.14

Additional Grantors   24   

8.15

Releases   24   

8.16

WAIVER OF JURY TRIAL   24   

SCHEDULES

 

Schedule 1 Notice Addresses Schedule 2 Investment Property Schedule 3 Perfection
Matters Schedule 4 Jurisdictions of Organization and Chief Executive Offices
Schedule 5 Intellectual Property Schedule 6 Commercial Tort Claims

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 27, 2015, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of BARCLAYS BANK PLC, as
collateral agent (in such capacity, the “Collateral Agent”) for the banks and
other financial institutions or entities (the “Lenders”) from time to time party
to the Credit Agreement, dated as of the date hereof (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among TERADYNE, INC. (the “Borrower”), the Lenders, BARCLAYS
BANK PLC, as administrative agent (in such capacity, the “Administrative Agent”)
and Collateral Agent and the other parties party thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit, including the making of revolving credit
loans and letters of credit, under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Administrative Agent”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Borrower”: as defined in the preamble hereto.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on (including, without limitation, interest accruing after any
Reimbursement Obligations or Loans become due and payable, and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
to the Administrative Agent, the Collateral Agent, any Lender (or, in the case
of Specified Swap Agreements and Specified Cash Management Agreements, any
Person who was a Lender or affiliate of a Lender at the time of the entry into
such agreement, as applicable) or any other Secured Party, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, any other Loan Document, any Letter of Credit
(and related letter of credit applications), any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, Reimbursement Obligations, Guarantee Obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent, to the Collateral Agent or
to any Secured Party that are required to be paid by the Borrower pursuant to
the terms of any of the foregoing agreements) or otherwise. Notwithstanding the
forgoing, for purposes of determining any Guarantor Obligations of any Guarantor
under this Agreement, the definition of “Borrower Obligations” shall not create
any guarantee by any Guarantor of any Excluded Swap Obligations of such
Guarantor.

“Collateral”: as defined in Section 3. Excluded Property shall not be included
in the term “Collateral”.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.4.

“Collateral Agent”: as defined in the preamble hereto.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 5), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Credit Agreement”: as defined in the preamble hereto.

“Deposit Account”: all deposit accounts as defined in the Uniform Commercial
Code of any applicable jurisdiction and, in any event, including, without
limitation, any demand, time, savings, passbook or like account maintained with
a depositary institution.

“Excluded Property”: as defined in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant”, as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary or any U.S. Pass Through Foreign Holdco.

“Grantor”: as defined in the preamble hereto.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Letter of Credit, any Specified Swap Agreement or any Specified Cash
Management Agreement to which such Guarantor is a party, in each case whether on
account of Guarantee Obligations, Reimbursement Obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, to the Collateral Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of this Agreement or any other Loan Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including without
limitation, the Copyrights, the Patents, and the Trademarks, know-how and other
proprietary information, and all other intellectual property rights, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom,
other than Excluded Property.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock or other Capital Stock excluded from the
definition of “Pledged Stock”) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Stock, in each case
other than Excluded Property.

“Issuers”: the collective reference to each issuer of any Investment Property.

“Lenders”: as defined in the preamble hereto.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

3



--------------------------------------------------------------------------------

“Payment in Full” (i) the Obligations (other than Obligations in respect of
Specified Swap Agreements, Specified Cash Management Agreements, the undrawn
portion of Letters of Credit, and contingent indemnification obligations for
which no claim is pending) shall have been paid in full, (ii) the undrawn
portion of each outstanding Letter of Credit constituting Obligations shall have
been cash collateralized or supported by a back-to-back letter of credit
pursuant to the terms of the Credit Agreement and (iii) the Commitments shall
have terminated.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, including,
without limitation, any of the foregoing referred to in Schedule 5, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, including,
without limitation, any of the foregoing referred to in Schedule 5, and
including, and (iii) all rights to obtain any reissues or extensions of the
foregoing.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor (other than promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect other than
Excluded Property; provided that, notwithstanding anything to the contrary in
any Loan Document, in no event shall (i) more than 65% of the total outstanding
Foreign Subsidiary Voting Stock of each new and existing Foreign Subsidiary or
U.S. Pass Through Foreign Holdco or (ii) any Capital Stock of Teradyne
Philippines Limited, Teradyne Thailand Ltd., Teradyne Taiwan Ltd., Eagle Test
Systems (Philippines) LLC and Teradyne Korea Ltd. constitute Pledged Stock.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account), other than Excluded Property.

“Securities Act”: the Securities Act of 1933, as amended.

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap Agreement.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, material unregistered trademarks,
trade styles, service marks,

 

4



--------------------------------------------------------------------------------

domain names, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 5, and (ii) the right to obtain all renewals thereof.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as primary obligor and not merely as surety,
guarantees to the Collateral Agent, for the ratable benefit of the Secured
Parties and their respective permitted successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations (other than, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor). The guarantee hereunder is a continuing
guarantee, and shall apply to all Guarantor Obligations whenever arising.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent or any Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the Obligations shall have been paid in full, no Letter of Credit
shall be outstanding and the Commitments shall have terminated, notwithstanding
that from time to time during the term of the Credit Agreement the Borrower may
be free from the Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Collateral Agent or any
Secured Party from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until Payment in Full.

 

5



--------------------------------------------------------------------------------

This is a guarantee of payment and not of collection. The Guarantors hereby
expressly waive diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Collateral Agent or any Lender
exhaust any right, power or remedy or proceed against the Borrower under the
Credit Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guarantor Obligations.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the Secured Parties
for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Collateral Agent
or any Secured Party, no Guarantor shall be entitled to be subrogated to any of
the rights of the Collateral Agent or any Secured Party against the Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Collateral Agent or any Secured Party for the payment of the
Borrower Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until Payment in Full. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as set forth
in Section 6 of this Agreement.

2.4 Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by the Collateral Agent or
any Secured Party may be rescinded by the Collateral Agent or such Secured Party
and any of the Borrower Obligations continued, and the Borrower Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any Secured Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Collateral Agent or the Administrative Agent (or the
Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Collateral Agent or any Secured Party for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Collateral Agent nor any Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Borrower Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

 

6



--------------------------------------------------------------------------------

2.5 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Collateral Agent or any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, with respect to the Loan Documents and the Collateral Agent and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. To the fullest extent permitted by applicable law, each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the Guarantors with respect to
the Borrower Obligations. Each Guarantor understands and agrees that the
guarantee of such Guarantor contained in this Section 2, to the fullest extent
permitted by applicable law, shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Collateral Agent or any Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance (other than a release by the Collateral Agent of such
Guarantor from this Guaranty). When making any demand hereunder or otherwise
pursuing its rights and remedies hereunder against any Guarantor, the Collateral
Agent or any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent or any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent or any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent (x) without set-off or counterclaim in Dollars at
the Funding Office and (y) free and clear of, and without deduction for, any
Taxes, except as required by law, on the same terms and to the same extent that
payments by the Borrower are required to be made pursuant to the terms of the
Credit Agreement.

 

7



--------------------------------------------------------------------------------

2.8 Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until the Obligations shall have been paid in
full. Each Qualified Keepwell Provider intends that this Section 2.8 constitute,
and this Section 2.8 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, all of the following property now owned or at any time
hereafter acquired or created by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims described on Schedule 6 and any supplement
thereto received by the Collateral Agent;

(d) all Deposit Accounts;

(e) all Documents (other than title documents with respect to Vehicles);

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Goods not covered by the other clauses of this Section 3;

(j) all Instruments;

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property;

 

8



--------------------------------------------------------------------------------

(n) all Letter-of-Credit Rights;

(o) all Pledged Notes and Pledged Shares;

(p) all other tangible and intangible property not otherwise described above
(except for any property specifically excluded from any clause in this
Section 3, and any property specifically excluded from any defined term used in
any clause of this section);

(q) all books and records pertaining to the Collateral; and

(r) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any Excluded Property or any Trademark application filed in the
United States Patent and Trademark Office on the basis of such Grantor’s
“intent-to-use” such Trademark, unless and until acceptable evidence of use of
the Trademark has been filed with and accepted by the United States Patent and
Trademark Office pursuant to the Lanham Act, to the extent that granting a
security interest or other Lien in such Trademark application prior to such
filing would adversely affect the enforceability or validity of such Trademark
application.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Administrative Agent, the Collateral Agent and
each Lender that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens, except as would not in the aggregate be material. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its ordinary course of business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Collateral Agent
and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Collateral Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon timely completion of the filings, recordings,
registrations and other actions specified on Schedule 3 and payment of
applicable recording, filing or similar fees in connection therewith, will
constitute under the laws of the United States legal, valid and enforceable
security interests in the Collateral described herein (except for any security
interest that is not required to be perfected by means of control of the
Collateral Agent pursuant to the Loan Documents (including Section 6.9(a) of the
Credit Agreement)) in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable (subject to the effects of bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) in accordance with the terms hereof

 

9



--------------------------------------------------------------------------------

against all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are under the laws of the United States
prior to all other Liens on the Collateral in existence on the date hereof
except for, in the case of Collateral other than Pledged Stock, Liens permitted
by the Credit Agreement (and any extensions, renewals and replacements of any
such Liens) which have priority over the Liens on the Collateral and, in the
case of Collateral constituting Pledged Stock, inchoate Liens arising by
operation of law and Liens permitted under Section 7.3(p) of the Credit
Agreement.

4.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
jurisdiction of organization, identification number from the jurisdiction of
organization (if any), and the location of such Grantor’s chief executive office
are specified in Schedule 4, in each case as of the Closing Date.

4.4 Investment Property. The shares of Pledged Stock pledged by such Grantor
hereunder constitute all of the issued and outstanding shares of all classes of
the Capital Stock of each Issuer owned by such Grantor which are not Excluded
Property.

(a) All the shares of the Pledged Stock have been duly and validly issued and,
if applicable, are fully paid and nonassessable (in the case of Foreign
Subsidiaries, solely to the extent such concepts, or the functional equivalent
thereof, apply).

(b) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(c) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the Lien created by this Agreement and except for any Liens permitted, or
options or claims not prohibited by the Credit Agreement.

4.5 Intellectual Property. Schedule 5 lists all registered and applied for
recordable material Intellectual Property owned by such Grantor in its own name
as of the Closing Date.

(a) On the date hereof, all Intellectual Property listed in Schedule 5 is valid,
subsisting, unexpired and enforceable and has not been abandoned.

(b) As of the Closing Date, no holding, decision or judgment has been rendered
by any Governmental Authority which would limit, cancel or question the validity
of, or such Grantor’s rights in, any material Intellectual Property owned by the
applicable Grantor, in any respect that could reasonably be expected to have a
Material Adverse Effect.

(c) As of the Closing Date, no action or proceeding is pending, or, to the
knowledge of such Grantor, threatened, on the date hereof seeking to limit,
cancel, or question the validity of any material Intellectual Property or such
Grantor’s ownership interest therein which, if adversely determined, would have
a material adverse effect on the value of such material Intellectual Property.

4.6 Commercial Tort Claims. As of the Closing Date, no Grantor has rights in any
Commercial Tort Claim which might reasonably result in awarded damages in excess
of $5,000,000.

4.7 Existence; Compliance with Law. Each Grantor (a) is duly organized or
formed, validly existing and in good standing (in the case of Foreign
Subsidiaries, solely to the extent such concepts, or

 

10



--------------------------------------------------------------------------------

the functional equivalent thereof, apply) under the laws of the jurisdiction of
its organization or formation thereof, (b) has all power and authority and all
governmental licenses, authorizations consents and approvals to own or lease its
assets and carry on its business in which it is currently engaged, (c) is duly
qualified and is licensed and, as applicable, in good standing (in the case of
Foreign Subsidiaries, solely to the extent such concepts, or the functional
equivalent thereof, apply) under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license and (d) is in compliance with all
Requirements of Law, except in the case of (c) and (d) when the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

4.8 Power; Authorization; Enforceable Obligations. Each Grantor has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party. Each Grantor has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents except
(i) consents, authorizations, filings and notices described in Schedule 4.3 of
the Credit Agreement, which consents, authorizations, filings and notices have
been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.20 of the Credit Agreement. Each Loan Document has been
duly executed and delivered on behalf of each Grantor party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Grantor party thereto,
enforceable against each such Grantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement until Payment in Full:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount in excess of $2,000,000 payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper, such Instrument, Certificated Security or Chattel Paper shall
be promptly delivered to the Collateral Agent, if requested, duly indorsed in a
manner satisfactory to the Collateral Agent, to be held as Collateral pursuant
to this Agreement.

5.2 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies in accordance with Section 6.5
of the Credit Agreement.

(b) All such insurance shall (i) provide that no cancellation shall be effective
until at least 30 days after receipt of written notice thereof or at least ten
days after receipt of written notice of cancellation for non-payment of premium
and (ii) name the Collateral Agent as insured party or lender loss payee or loss
payee.

5.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations in respect of Taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including,
without limitation, claims for labor, materials and supplies) against or with
respect to the Collateral, except to the extent that failure to pay, discharge
or otherwise satisfy such claims would not reasonably be expected to have a

 

11



--------------------------------------------------------------------------------

Material Adverse Effect, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP or, in the case of Foreign
Subsidiaries, with generally accepted accounting principles in effect from time
to time in their respective jurisdiction or organization, with respect thereto
have been provided on the books of such Grantor and such proceedings are not
reasonably likely to result in the sale, forfeiture or loss of any material
portion of the Collateral or any interest therein.

5.4 Maintenance of Perfected Security Interest; Further Documentation.
(a) Subject to clause (c) hereof, such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 4.2 and shall use commercially
reasonable efforts to defend such security interest against the claims and
demands of all Persons whomsoever, other than, with respect to such priority,
holders of (x) Liens existing on the Closing Date and listed on Schedule 7.3(f)
to the Credit Agreement (and any extensions, renewals and replacements of any
such Liens permitted by Section 7.3(f) of the Credit Agreement) and (y) in the
case of Collateral other than Pledged Stock, Liens permitted by the Credit
Agreement which have priority over the Liens on the Collateral and, in the case
of Collateral consisting of Pledged Stock, inchoate Liens arising by operation
of law and Liens permitted under Section 7.3(p) of the Credit Agreement and
otherwise, other than holders of Liens permitted by the Credit Agreement,
subject to the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the material assets
and property of such Grantor and such other reports in connection therewith as
the Collateral Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the reasonable written request of
the Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction in the United States with respect to the security interests
created hereby, (ii) in the case of Investment Property, Letter-of-Credit Rights
and any other relevant Collateral (other than Accounts), taking any actions
necessary to enable the Collateral Agent to obtain “control” (within the meaning
of the applicable Uniform Commercial Code) with respect thereto, and (iii) in
the case of registered and applied for Intellectual Property (excluding
Intent-To-Use Trademark applications), filing an Intellectual Property Short
Form Security Agreement substantially in the form of Annex 2 hereto with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable. Notwithstanding the foregoing or anything else to the
contrary in any Loan Document, the Loan Parties shall not be required to deliver
control agreements to perfect security interests in the Collateral or to take
any action necessary under the laws of any foreign jurisdiction to create or
perfect a Lien.

5.5 Changes in Locations, Name, etc. (a) Such Grantor will not, except upon 5
days’ prior written notice to the Collateral Agent (or such shorter period or
subsequent notice thereof as is acceptable to the Collateral Agent in its sole
discretion) and delivery to the Collateral Agent of all additional authorized
financing statements and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security
interests provided for herein;

(b) change its jurisdiction of organization or the location of its chief
executive office from that referred to in Section 4.3; or

(c) change its name, identity or corporate or other organizational structure to
such an extent that any financing statement filed by the Collateral Agent in
connection with this Agreement would become seriously misleading.

 

12



--------------------------------------------------------------------------------

5.6 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Collateral Agent
and the other Secured Parties, hold the same in trust for the Collateral Agent
and the other Secured Parties and deliver the same promptly to the Collateral
Agent in the exact form received, duly indorsed by such Grantor to the
Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor, to be held by the
Collateral Agent, subject to the terms hereof, as additional collateral security
for the Obligations. During the continuance of an Event of Default, any sums
paid upon or in respect of the pledged Investment Property upon the liquidation
or dissolution of any Issuer shall be paid over to the Collateral Agent to be
held by it hereunder as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
pledged Investment Property or any property shall be distributed upon or with
respect to the pledged Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations. During the continuance of an Event of Default, if
any sums of money or property so paid or distributed in respect of the pledged
Investment Property shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Collateral Agent, hold such
money or property in trust for the Collateral Agent and the other Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.

(b) Without the prior written consent of the Collateral Agent, such Grantor will
not (i) except as permitted by the Credit Agreement, vote to enable, or take any
other action to permit, any Issuer to issue any Capital Stock of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any Capital Stock of any nature of any Issuer, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof (except pursuant to a
transaction not prohibited by the Credit Agreement), (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement and Liens
permitted by the Credit Agreement or (iv) enter into any agreement or
undertaking (other than as permitted under the Loan Documents) restricting the
right or ability of such Grantor or the Collateral Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.

(c) In the case of each Grantor that is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 5.6(a) with respect
to the Investment Property issued by it and (iii) the terms of Sections 6.3(c)
and 6.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

 

13



--------------------------------------------------------------------------------

5.7 Intellectual Property. (a) Such Grantor will (i) continue to use each
material Trademark on each and every Trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use or cancellation, (ii) maintain as in the past the
quality of products and services offered under such Trademark and obligate any
applicable third party licensees to maintain such quality of goods and services
offered in connection with the use of the applicable material Trademark;
(iii) use commercially reasonable efforts to use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, and (iv) not do any act or knowingly omit to do
any act whereby such material Trademark may become invalidated or impaired in
any material way, except, in each case, as may be consistent with the reasonable
business judgment of such Grantor. Such Grantor may affirmatively cease using or
decline to or cease to pursue or maintain any Trademark (in its entirety or with
respect to an applicable class, including any applications or registrations) in
the event that such Grantor has determined in its reasonable business judgment
that continued use or pursuit or maintenance of such Trademark is no longer
desirable in the conduct of such Grantor’s business.

(b) Such Grantor will not, consistent with reasonable business judgment, do any
act, or knowingly omit to do any act, whereby any material Patent may become
prematurely invalidated, forfeited, abandoned or dedicated to the public,
provided, however, that such Grantor may affirmatively forfeit, abandon,
dedicate to the public, cease using or decline to or cease to pursue or maintain
any Patent (in its entirety or with respect to an applicable claim, including
any applications or registrations) in the event that such Grantor has determined
in its reasonable business judgment that continued use or pursuit or maintenance
of such Patent is no longer desirable in the conduct of such Grantor’s business.

(c) Such Grantor, in the exercise of its reasonable business judgment, (i) will
employ each material Copyright and use copyright notices as required by
applicable Requirements of Law, (ii) will not do any act or knowingly omit to do
any act whereby any material portion of the Copyrights may become invalidated or
otherwise impaired and (iii) will not do any act whereby any material portion of
the Copyrights may prematurely fall into the public domain. Such Grantor may
affirmatively cease using or decline to or cease to pursue or maintain any
Copyright (including any applications or registrations) in the event that such
Grantor has determined in its reasonable business judgment that continued use or
pursuit or maintenance of such Copyright is no longer desirable in the conduct
of such Grantor’s business.

(d) Such Grantor will promptly notify the Collateral Agent and the Secured
Parties if it knows that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country, but excluding routine office
actions or similar determinations in the ordinary course of prosecution before
the United States Patent and Trademark Office or any foreign counterpart)
regarding such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same, unless such Grantor has determined that such determination or
development is not reasonably likely to have a Material Adverse Effect.

(e) Upon request of the Collateral Agent, such Grantor shall execute and
deliver, and have recorded in the United States, any and all agreements,
instruments, documents, and papers as the Collateral Agent may reasonably
request to evidence and perfect the Collateral Agent’s and the Secured Parties’
security interest in any Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby (subject to
the proviso to Section 3 hereof). Notwithstanding the foregoing, or anything in
this Agreement or any other Loan Document to the contrary, no Grantor will be
required to deliver any agreement, instrument, document or paper or to take

 

14



--------------------------------------------------------------------------------

any action with respect to any Intellectual Property existing under the laws of
any foreign jurisdiction to create or perfect a Lien or evidence or perfect the
Collateral Agent’s and the Secured Parties’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Loan
Party relating thereto or represented thereby.

(f) Unless such Grantor shall have determined in its reasonable business
judgment that the use or pursuit or the maintenance of any application or
registration for any material Intellectual Property is no longer desirable in
the conduct of such Grantor’s business, such Grantor will take all reasonable
and necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each material application (and to obtain the
relevant registration) and to maintain each registration of the material
Intellectual Property, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability, payment of
maintenance fees and opposition and interference and cancellation proceedings,
provided, however, that notwithstanding anything to the contrary in this
Agreement, in the exercise of its reasonable business judgment, no Grantor shall
be obligated to file or otherwise initiate the filing of any application to
register any material Intellectual Property.

(g) If any material Intellectual Property of Grantor is infringed,
misappropriated or diluted by a third party and such Grantor has knowledge of
such infringement, misappropriation or dilution, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property, including, to the extent
that such Grantor reasonably deems appropriate, suing for infringement,
misappropriation or dilution, and seeking injunctive relief.

5.8 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $2,000,000, such
Grantor shall within 30 days of obtaining such interest (or such longer period
as is acceptable to the Collateral Agent in its sole discretion) sign and
deliver documentation reasonably acceptable to the Collateral Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) During the continuance of an
Event of Default, the Collateral Agent shall have the right to make test
verifications of the Receivables in any reasonable manner and through any medium
that it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, provided the Collateral Agent may curtail or terminate
said authority at any time during the continuance of an Event of Default. If
requested by the Collateral Agent in writing at any time during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor (i) shall be forthwith (and, in any event, within five Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in a Collateral Account maintained
under the sole dominion and control of the Collateral Agent, subject to
withdrawal by the Collateral Agent for the account of the Secured Parties only
as provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(c) At the Collateral Agent’s reasonable request during the continuance of an
Event of Default, each Grantor shall deliver to the Collateral Agent, to the
extent reasonably available, all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 

15



--------------------------------------------------------------------------------

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default and after providing
notice to the Borrower, communicate with obligors under the Receivables to
verify with them to the Collateral Agent’s reasonable satisfaction the
existence, amount and terms of any Receivables.

(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables (or any agreements giving rise thereto) to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Collateral Agent nor any other Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating thereto, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the relevant
Grantor in accordance with Section 8.2 of this Agreement of the Collateral
Agent’s intent to exercise its corresponding rights pursuant to Section 6.3(b),
each Grantor shall be permitted to receive all dividends paid in respect of the
Pledged Stock and all payments made in respect of the Pledged Notes, in each
case to the extent not prohibited by the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which would impair
the Collateral in any material respect or which would result in any violation of
any provision of the Credit Agreement, this Agreement or any other Loan
Document.

(b) If an Event of Default shall occur and be continuing, upon written notice to
the Borrower from the Collateral Agent of its intent to exercise such rights to
the relevant Grantor(s): (i) the Collateral Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
such order as the Collateral Agent may determine in accordance with the terms
hereof, and (ii) any or all of the Investment Property shall be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger,

 

16



--------------------------------------------------------------------------------

consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) upon the written request of the
Collateral Agent during the continuance of an Event of Default, unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Investment Property directly to the Collateral Agent pursuant to the terms
hereof.

6.4 Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the Collateral Agent and the other Secured Parties specified in Section 6.1 with
respect to payments of Receivables, upon the written request of the Collateral
Agent during the continuance of an Event of Default, all Proceeds received by
any Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required). All Proceeds received by the Collateral Agent hereunder shall be
held by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral,
whether or not held in any Collateral Account, and any Proceeds of the guarantee
set forth in Section 2, in payment of the Obligations in the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
and Collateral Agent under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
any other then outstanding, non-contingent Obligations, pro rata among the
Secured Parties according to the amounts of such Obligations then held by the
Secured Parties; and

Fourth, any balance remaining after Payment in Full shall be paid over to the
Grantors entitled thereto or to whomsoever may be lawfully entitled to receive
the same.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

17



--------------------------------------------------------------------------------

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the other Secured Parties, may
exercise, in addition to all other rights and remedies granted to it in this
Agreement, the Credit Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the New York UCC or any other applicable law. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, license, sublicense, lease, assign,
give an option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange, broker’s board or office of the Collateral Agent or any
other Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived or
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Collateral Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order provided in Section 6.5, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need the Collateral Agent account for the surplus, if any, to any Grantor. To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Collateral Agent or any Secured Party
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten days before
such sale or other disposition.

6.7 Sales of Pledged Stock. (a) Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

18



--------------------------------------------------------------------------------

(b) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Collateral Agent and the Secured Parties, that the Collateral Agent and the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Collateral Agent or any Secured Party to collect such
deficiency.

SECTION 7. THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in the Collateral
Agent’s own name, from time to time, for the purpose of carrying out the terms
of this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor to do any
or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

(ii) subject to the proviso in Section 3, in the case of any Intellectual
Property, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Collateral Agent may request to
evidence and perfect the Collateral Agent’s and the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale or license provided for in Section 6.6
or 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent

 

19



--------------------------------------------------------------------------------

or as the Collateral Agent shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may reasonably deem appropriate; (7) assign,
license or sublicense any Intellectual Property (along with the goodwill of the
business to which any such Intellectual Property pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its reasonable discretion determine; and
(8) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, and with the
exception of Section 7.1(a)(ii) hereof, the Collateral Agent agrees that it will
not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1 shall be payable in accordance with
the terms of Section 10.5 of the Credit Agreement.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof. The powers conferred on the Collateral Agent and the other
Secured Parties hereunder are solely to protect the Collateral Agent’s and the
other Secured Parties’ interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the Secured

 

20



--------------------------------------------------------------------------------

Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

7.3 Execution of Financing Statements. Pursuant to Section 9-509 of the New York
UCC and any other applicable law, each Grantor authorizes the Collateral Agent
to file or record financing statements and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Grantor in such form and in such offices in any domestic jurisdiction as the
Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement. Each Grantor authorizes
the Collateral Agent to use the collateral description “all personal property”,
“all assets” or words of similar meaning in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Collateral Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

7.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the other Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

21



--------------------------------------------------------------------------------

8.4 Enforcement Expenses; Indemnification. (a) Each Grantor agrees to pay or
reimburse each Secured Party and the Collateral Agent for all its costs and
expenses incurred in collecting against such Grantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Grantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
and any financial advisor or third party consultants or appraisers to the
Secured Parties and the Collateral Agent, in each case subject to and in
accordance with Section 10.5 of the Credit Agreement.

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

(c) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Collateral
Agent and the Secured Parties and their successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Collateral Agent and
each Lender at any time and from time to time while an Event of Default shall
have occurred and be continuing, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Collateral
Agent or such Lender to or for the credit or the account of such Grantor, or any
part thereof in such amounts as the Collateral Agent or such Lender may elect,
against and on account of the obligations and liabilities of such Grantor to the
Collateral Agent or such Lender hereunder and claims of every nature and
description of the Collateral Agent or such Lender against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Collateral Agent or such Lender may elect, whether
or not the Collateral Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Collateral Agent and each Lender shall notify such Grantor
promptly of any such set-off and the application made by the Collateral Agent or
such Lender of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application. To the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation”, no amounts received from, or set off with respect to, any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.
The rights of the Collateral Agent and each Lender under this Section 8.5 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Collateral Agent or such Lender may have.
Notwithstanding the foregoing, if any Defaulting Lender shall exercise such
right of setoff, it shall comply with the proviso to the first sentence of
Section 10.7(b) of the Credit Agreement in connection with such exercise.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of an originally executed
counterpart hereof.

 

22



--------------------------------------------------------------------------------

8.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Collateral Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Collateral Agent or any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of (i) any state or federal court of competent
jurisdiction sitting in New York County, New York; and (ii) appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address set forth on Schedule 1 or at such other address of which the Collateral
Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages; provided
that nothing in this clause (e) shall limit the indemnity and reimbursement
obligations set forth in the Credit Agreement.

 

23



--------------------------------------------------------------------------------

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Collateral Agent and Secured Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Restricted Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.9(c) of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Restricted Subsidiary of an Assumption Agreement
substantially in the form of Annex 1 hereto.

8.15 Releases. (a) Upon Payment in Full, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Collateral Agent shall deliver to such Grantor any
Collateral held by the Collateral Agent hereunder, and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

(b) If any of the Collateral shall be subordinated, sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Collateral Agent, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Borrower, a
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Collateral Agent, at least five
Business Days prior to the date of the proposed release (or such lesser period
as is acceptable to the Collateral Agent in its sole discretion), a written
request for release identifying the relevant Guarantor and the terms of the sale
or other disposition in reasonable detail, including the approximate price
thereof, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

(c) Upon the request of the Borrower, the Collateral Agent shall release any
Guarantor from this Agreement if such Guarantor ceases to qualify as a Guarantor
(in accordance with the definition of such term as provided in the Credit
Agreement).

8.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

24



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

TERADYNE, INC. EAGLE TEST SYSTEMS, INC. NEXTEST SYSTEMS CORPORATION GENRAD, LLC
HERCO TECHNOLOGY CORP. P.L.S.T., INC. By:

 

Name: Gregory Beecher Title: Vice President, Chief Financial Officer and
Treasurer LITEPOINT CORPORATION By:

 

Name: Gregory Beecher Title: Treasurer LITEPOINT DESIGN TEST, LLC By:

 

Name: Gregory Beecher Title: President

[Guarantee and Collateral Agreement Signature Page]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Collateral Agent By:

 

Name: Title: